EXHIBIT 10.1

Conformed Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of July
26, 2007, among COOPER-STANDARD HOLDINGS INC., a Delaware corporation (f/k/a CSA
Acquisition Corp.) (“Holdings”), COOPER-STANDARD AUTOMOTIVE INC., an Ohio
corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, a
corporation organized under the laws of Ontario (the “Canadian Borrower”),
STEFFENS BEHEER BV, a company incorporated under the laws of The Netherlands
(the “Dutch Borrower”), various Lenders party to the Credit Agreement referred
to below, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such
capacity, the “Administrative Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent under the Security Documents (in such capacity, the
“Collateral Agent”). Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement referred to below are used herein as
therein defined.

WITNESSETH :

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, various Lenders,
the Administrative Agent and certain other Agents have entered into a Credit
Agreement, dated as of December 23, 2004 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, the U.S. Borrower desires to acquire (the “MAPS Acquisition”) the
automotive weather sealing business of Automotive Sealing Systems S.A. (the
“Seller”) (collectively, “MAPS Business”) pursuant to, and in accordance with
the terms of, that certain Sale and Purchase Agreement (the “MAPS Acquisition
Agreement”), dated as of June 9, 2007, between the Seller, the U.S. Borrower and
CSA Germany GmbH&CoKG;

WHEREAS, the Dutch Borrower desires to become a party to the Credit Agreement
and incur Dutch Borrower Dual Currency Facility Revolving Loans pursuant to
Section 2.01(i) of the Credit Agreement (as amended by this Second Amendment);

WHEREAS, Holdings and the Borrowers have requested certain amendments and
consents to the Credit Agreement in connection with, among other things, the
MAPS Acquisition and the financing thereof, in each case as described below;

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend certain provisions of, and enter into certain
agreements with respect to, the Credit Agreement and the Exhibits thereto, in
each case as herein provided;

NOW, THEREFORE, it is agreed;

 

 

 

 

--------------------------------------------------------------------------------



A. Amendments, and Agreements with respect to, to the Credit Agreement.

1. Notwithstanding anything to the contrary contained in the Credit Agreement,
the Lenders hereby acknowledge and agree that, at any time on or prior to
October 31, 2007, the MAPS Acquisition may be effected as a Foreign Permitted
Acquisition under the Credit Agreement (and thereupon constitute a “Permitted
Acquisition” and a “Foreign Permitted Acquisition” for all purposes of the
Credit Agreement), so long as:

(i) the sole consideration payable in respect of the MAPS Acquisition (exclusive
of transaction fees and expenses) shall consist of cash in an amount equal to
€100,000,000 or, if the Lindau Mortgage is assumed, €89,175,000 (in either case,
as such amount may be adjusted as provided in Section 5.3 of the MAPS
Acquisition Agreement);

(ii) on or prior to the MAPS Acquisition Date, there shall have been delivered
to the Administrative Agent true and correct copies of the MAPS Acquisition
Agreement and all other material documents entered into in connection with the
MAPS Acquisition (the “MAPS Acquisition Documents”), certified as such by an
officer of the U.S. Borrower;

(iii) on the MAPS Acquisition Date, (x) all MAPS Acquisition Documents shall
have been duly executed and delivered by the parties thereto and shall be in
full force and effect, and (y) the MAPS Acquisition shall have been consummated
in accordance with the MAPS Acquisition Agreement and, since the Second
Amendment Effective Date, the MAPS Acquisition Agreement shall not have been
altered, amended, or otherwise changed or supplemented or any condition therein
waived if such alternation, amendment, change, supplement or waiver would be
adverse to the interests of the Lenders in any material respect;

(iv) there not having occurred a “Material Adverse Change” (as defined in
Section 4.2.2 of the MAPS Acquisition Agreement as in effect on the Second
Amendment Effective Date);

(v) the Sponsors shall have made a cash common equity contribution to Holdings
in an aggregate amount of U.S.$30,000,000, which, in turn, shall have been
contributed as a cash common equity contribution to the U.S. Borrower and which,
in turn, shall (together with the proceeds of all U.S. Borrower Incremental Term
Loans incurred on the MAPS Acquisition Date) have been, directly or indirectly,
on-loaned and/or contributed as a cash equity contribution to the Dutch Borrower
or one or more of its Subsidiaries in accordance with the requirements of
Section 10.04(d)(u) and the other applicable provisions of Section 10.04 of the
Credit Agreement (as amended hereby);

(vi) on the MAPS Acquisition Date and after giving effect to the consummation of
the MAPS Acquisition, the Dutch Borrower and the MAPS Business shall have no
outstanding Preferred Equity or Indebtedness, except for (1) in the case of the
Dutch Holding Companies and the Dutch Borrower, intercompany Indebtedness
permitted pursuant to Section 10.01(a)(v), (2) in the case of the Dutch
Borrower, Dutch

 

 

-2-

 

--------------------------------------------------------------------------------



Borrower Dual Currency Revolving Loans, and (3) in the case of the MAPS
Business, (x) the Lindau Mortgage and (y) such other existing indebtedness (not
to exceed U.S.$2,500,000 in aggregate principal amount) identified in writing to
the Administrative Agent as shall be permitted by the Administrative Agent to
remain outstanding;

(vii) prior to or concurrently with the consummation of the MAPS Acquisition,
(w) the U.S. Borrower shall have incurred U.S. Borrower Incremental Term Loans
pursuant to Section 2.01(d) of the Credit Agreement (as amended hereby) in an
aggregate principal amount not to exceed €65,000,000, which U.S. Borrower
Incremental Term Loans shall be added to the existing Tranche of Tranche E Terms
Loans (as so designated in the Incremental Term Loan Agreement entered into on
the First Amendment Effective Date) in accordance with the requirements of
Section 2.15(c) of the Credit Agreement (as amended hereby), (x) the proceeds of
such U.S. Borrower Incremental Term Loans shall been applied, directly or
indirectly, on the MAPs Acquisition Date to finance the MAPs Acquisition and the
related transactions, (y) all of the requirements contained in Section 2.15 of
the Credit Agreement (as amended hereby) and the definition of “Incremental Term
Loan Requirements” applicable to the provision, and incurrence of, U.S. Borrower
Incremental Term Loans shall have been satisfied (including, without limitation,
the delivery by the U.S. Borrower of the officer’s certificate and required
financial calculations referred to in clause (x) of the definition of
“Incremental Term Loan Requirements”) and (z) all of the conditions to a
borrowing of U.S. Borrower Incremental Term Loans in Section 7 of the Credit
Agreement (as amended hereby)shall have been satisfied;

(viii) the Administrative Agent shall have received a solvency certificate from
the Chief Financial Officer of the U.S. Borrower, dated the MAPS Acquisition
Date, in form and substance satisfactory to the Administrative Agent;

(ix) all of the conditions specified in Section 7.04 shall have been satisfied
in full; and

(x) the Administrative Agent shall have received a certificate, dated the MAPS
Acquisition Date and signed on behalf of the U.S. Borrower by an appropriate
officer of the U.S. Borrower, stating all of the conditions in clauses (i)
through (ix), inclusive, above, and Section 7 of the Credit Agreement (as
amended hereby) have been satisfied on such date.

2. Notwithstanding anything to the contrary contained in the Credit Agreement or
in Section 1 of Part A of this Second Amendment, the parties hereto hereby
acknowledge and agree that the MAPS Acquisition shall not constitute a “Foreign
Permitted Acquisition” for purposes of determining compliance with the aggregate
consideration requirements for future Foreign Permitted Acquisitions set forth
in Section 10.04(p) of the Credit Agreement (as amended hereby).

3. The introductory paragraph of the Credit Agreement is hereby amended by (i)
deleting the text “and, together with the U.S. Borrower, the “Borrowers”“
appearing in said paragraph in its entirety and (ii) deleting the text “Section
11” appearing in the last sentence of said introductory paragraph and inserting
in lieu thereof the text “Section 1”.

 

 

-3-

 

--------------------------------------------------------------------------------



4. The definition of “Applicable Margin” appearing in Section 1 of the Credit
Agreement is hereby amended by (i) deleting the text “U.S. Borrower Dual
Currency Facility Revolving Loan” appearing in the grid therein and inserting
the text “Dual Borrower Dual Currency Facility Revolving Loan” in lieu thereof,
(ii) inserting the text “Dual Borrower Dual Currency Facility Revolving Loan”
immediately prior to the text “and Swingline Base Rate” appearing in the grid
therein and (iii) deleting the last sentence of said definition and inserting
the following new sentence in lieu thereof:

“Notwithstanding anything to the contrary contained above in this definition,
(1) the Adjustable Applicable Margins shall be the Highest Adjustable Applicable
Margins at all times (x) during which there shall exist any Event of Default
under clauses (a), (b), (h), (i) or (j) of Section 11 and (y) prior to the date
of delivery of the financial statements pursuant to Section 9.01(c) for the 2nd
Fiscal Quarter of Fiscal Year 2005 and (2) the Applicable Margin for each
Tranche of Loans set forth above (including Loans bearing interest at the
Applicable Increased Term Loan Rate for such Tranche) shall automatically
increase by 0.25% per annum at any time (x) the Senior Secured Leverage Ratio
(as set forth in an officer’s certificate delivered pursuant to Section 9.01(c)
for the Fiscal Quarter or Fiscal Year then last ended) exceeds 2.75:1.00 or (y)
the U.S. Borrower has failed to deliver an officer’s certificate pursuant to
Section 9.01(c) for the Fiscal Quarter or Fiscal Year then last ended
demonstrating compliance with a Senior Secured Leverage Ratio of 2.75:1.00 or
less .”

5. The definition of “Available Currency” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “U.S. Borrower Dual Currency
Revolving Loans” appearing therein and inserting the text “Dual Borrower Dual
Currency Facility Revolving Loans” in lieu thereof.

6. The definition of “Base Rate Loan” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “U.S. Borrower Dual Currency
Facility Revolving Loan” appearing in clause (iii) of said definition and
inserting the text “Dual Borrower Dual Currency Facility Revolving Loan” in lieu
thereof.

7. The definition of “Borrowing” appearing in Section 1 of the Credit Agreement
is hereby amended by inserting the text “, the Dutch Borrower” immediately prior
to the text “or the U.S. Borrower” appearing in said definition.

8. The definition of “Commitment” appearing in Section 1 of the Credit Agreement
is hereby amended by deleting the text “U.S. Borrower Dual Currency Facility
Revolving Loan Commitment” appearing in said definition and inserting the text
“Dual Borrower Dual Currency Facility Revolving Loan Commitment” in lieu
thereof.

9. The definition of “Consolidated EBITDA” appearing in Section 1 of the Credit
Agreement is hereby amended by (i) deleting the word “and” appearing immediately
prior to the text “(xi) any non-recurring Restructuring Charges” appearing in
said definition, (ii) inserting the following new text immediately prior to the
text “minus (b) without duplication” appearing in said definition:

“, (xii) all costs, fees and expenses incurred in connection with the execution
and delivery of the Second Amendment, so long as such costs, fees or expenses
were incurred within

 

 

-4-

 

--------------------------------------------------------------------------------



90 days of the MAPS Acquisition Date, and (xiii) any non-recurring Restructuring
Charges actually incurred by the U.S. Borrower and its Subsidiaries in
connection with the integration of the MAPS Business during such period, so long
as (w) such Restructuring Charges were (I) incurred after the Second Amendment
Effective Date and on or prior to December 31, 2008 and (II) deducted in the
determination of Consolidated EBITDA for such period (directly or through
reduction to Consolidated Net Income), (x) the aggregate amount of all such
Restructuring Charges added to “Consolidated EBITDA” in reliance on this clause
(xiii) for such period does not exceed $5,000,000, and (y) the U.S. Borrower
shall have complied at all times with the requirements of Section 9.01(c)(iii),
requiring it to certify as to the amount and type of such Restructuring Costs so
incurred in any Fiscal Quarter included in such period and added back to
Consolidated EBITDA for such period”,

(iii) inserting the following proviso at the end of the first sentence of said
definition:

; provided that, without duplication of amounts already included in Consolidated
EBITDA above, Consolidated EBITDA for any period shall be adjusted by adding
thereto the amount of Total Non-Consolidated Joint Venture EBITDA for the
respective period.”

and (iv) deleting the text “clause (a)(i) taken” appearing in said definition
and inserting the text “clause (a)(iv) taken” in lieu thereof.

10. The definition of “Credit Document” appearing in Section 1 of the Credit
Agreement is hereby amended by inserting the text “, each Revolver Re-Allocation
Agreement” after the text “Loan Commitment Agreement” appearing in said
definition.

11. The definition of “Dollar Denominated Loan” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting each occurrence of the text “U.S.
Borrower Dual Currency Facility Revolving Loan” appearing therein and inserting
the text “Dual Borrower Dual Currency Facility Revolving Loan” in lieu thereof.

12. The definition of “Dollar Denominated Revolving Loan” appearing in Section 1
of the Credit Agreement is hereby amended by deleting the text “U.S. Borrower
Dual Currency Facility Revolving Loans” appearing therein and inserting the text
“Dual Borrower Dual Currency Facility Revolving Loans” in lieu thereof.

13. The definition of “Dollar Facility Revolving Loan Commitment” appearing in
Section 1 of the Credit Agreement is hereby amended by (i) deleting the text “or
(y)” appearing in said definition and inserting the text “, (y)” in lieu thereof
and (ii) inserting the text “or (z) or adjusted from time to time pursuant to
Section 2.01(j)” prior to the period at the end of said definition.

14. The definition of “Euro Denominated Revolving Loan” appearing in Section 1
of the Credit Agreement is hereby amended by deleting the text “U.S. Borrower
Dual Currency Facility Revolving Loan” appearing therein and inserting the text
“Dual Borrower Dual Currency Facility Revolving Loan” in lieu thereof.

 

 

-5-

 

--------------------------------------------------------------------------------



15. The definition of “Excess Cash Payment Date” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the text “2005” appearing therein
and inserting the text “2008” in lieu thereof.

16. The definition of “Financial Ratio” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “the Interest Coverage Ratio,”
appearing in said definition.

17. The definition of “Holdings Guaranteed Obligations” appearing in Section 1
of the Credit Agreement is hereby amended by (i) deleting the text “or either of
them” appearing in said definition and inserting the text “or any of them” in
lieu thereof, (ii) inserting the text “or any Cash Management Arrangement” after
the text “any Swap Agreement” appearing in said definition and (iii) inserting
the text “or such Cash Management Arrangement, as applicable” after the text
“such Swap Agreement”.

18. The definition of “Holdings Guaranteed Party” appearing in Section 1 of the
Credit Agreement is hereby amended by inserting the text “or any Cash Management
Arrangement” after the text “any Swap Agreement”.

19. The definition of “Incremental Term Loan Commitment Requirements” appearing
in Section 1 of the Credit Agreement is hereby amended by (i) deleting the text
“Sections 10.12 and 10.13” appearing in said definition and inserting the text
“Section 10.13” in lieu thereof and (ii) deleting the text “2.50:1.00” appearing
in said definition and inserting the text “3.25:1.00 (or, at any time on or
after December 31, 2008, 3.00:1.00)” in lieu thereof.

20. The definition of “Net Proceeds” appearing in Section 1 of the Credit
Agreement is hereby amended by is hereby amended by deleting the text
“U.S.$2,000,000” appearing in the last sentence of said definition and inserting
the text “U.S.$5,000,000” in lieu thereof.

21. The definition of “Note” appearing in Section 1 of the Credit Agreement is
hereby amended by inserting the text “each Dutch Borrower Dual Currency Facility
Revolving Note,” immediately following the text “each U.S. Borrower Dual
Currency Facility Revolving Note,”

22. The definition of “Permitted Acquisition” appearing in Section 1 of the
Credit Agreement is hereby amended by (i) inserting the text “(other than the
Dutch Borrower)” after the first reference to “Credit Party” appearing in said
definition, (ii) deleting each reference to the text “Sections 10.12 and 10.13”
appearing in said definition and inserting the text “Section 10.13” in lieu
thereof and (iii) deleting each reference to the text “2.50 to 1.00” appearing
in said definition and inserting the text “3.25:1.00 (or, at any time on or
after December 31, 2008, 3.00:1.00)” in lieu thereof.

23. The definition of “Permitted Securitization” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the proviso appearing in the
first sentence of said definition and inserting the following new proviso in
lieu thereof:

“provided that (x) any such transactions shall provide for recourse to such
Subsidiary of the U.S. Borrower (other than any SPE Subsidiary) or the U.S.
Borrower (as applicable) only in respect of the cash flows in respect of such
Receivables and Related Assets and to

 

 

-6-

 

--------------------------------------------------------------------------------



the extent of other customary securitization undertakings in the jurisdiction
relevant to such transactions and (y) the aggregate amount of all such
transactions constituting “Permitted Securitizations” shall not exceed
U.S.$200,000,000 at any time outstanding”.

24. The definition of “Pro Forma Basis” appearing in Section 1 of the Credit
Agreement is hereby amended by (i) deleting the parenthetical appearing in
clause (a) of said definition and inserting the following test in lieu thereof:

“(or, in the case of any determination made pursuant to the definitions of the
terms “Permitted Acquisition” or “Incremental Term Loan Commitment Requirements”
or pursuant to Section 10.01(a)(xiii) or Section 10.08(b)(iv), occurring during
such Reference Period or thereafter and through and including the date of the
applicable Permitted Acquisition, Incremental Extension of Credit, issuance of
Additional Senior Subordinated Notes or other applicable transaction, as the
case may be),”,

(ii) deleting subclauses (b)(iii) and (iv) of said definition in its entirety
and inserting the following new text in lieu thereof:

“(iii) in the case of any determination made pursuant to Section 10.01(a)(xiii),
occurring thereafter and through and including the date of the applicable
issuance of Additional Senior Subordinated Notes (including such issuance of
Additional Senior Subordinated Notes) and (iv) in the case of any determination
made pursuant to Section 10.08(b)(iv), occurring thereafter and through and
including the date of the applicable repurchase of Senior Notes and/or Senior
Subordinated Notes (including in connection with such repurchase), in each case
as if any such incurrence or repurchase of Indebtedness occurred on the first
day of such Reference Period,”,

and (iii) deleting the text “or Consolidated Cash Interest Expense” appearing in
said definition.

25. The definition of “Restricted Payment” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting each reference to the text “the
Borrower” therein and inserting the text “any Borrower” in lieu thereof.

26. The definition of “Term Loan Lender” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “Incremental Term Lender”
appearing in said definition and inserting the text “Incremental Term Loan
Lender” in lieu thereof.

27. The definition of “Total Indebtedness” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting clause (c) and the proviso appearing in
said definition and inserting the following new text in lieu thereof:

“(c) the aggregate amount of Unrestricted cash and Permitted Investments of the
U.S. Borrower and its Subsidiaries as of such date plus (d) the amount of Total
Non-Consolidated Joint Venture Indebtedness at such time.”.

28. The definition of “Tranche” appearing in Section 1 of the Credit Agreement
is hereby amended by (i) deleting the text “U.S. Borrower Dual Currency Facility
Revolving Loans” appearing therein and inserting the text “Dual Borrower Dual
Currency Facility

 

 

-7-

 

--------------------------------------------------------------------------------



Revolving Loans” in lieu thereof and (ii) inserting the text “and the Second
Amendment Effective Date” immediately after the text “on the First Amendment
Effective Date” appearing in said definition.

29. The definition of “Transaction” appearing in Section 1 of the Credit
Agreement is hereby amended by inserting the following sentence at the end of
said definition:

“It is understood and agreed that, except for purposes of the definitions of
“Consolidated EBITDA” and “Information Memorandum” and Sections 6, 8.04, 8.05,
8.12(b), 8.18 and 9.11, the term “Transaction” includes the execution, delivery
and performance by each Credit Party of the First Amendment, the Second
Amendment and each of the other Credit Documents to which it is a party (as such
Credit Documents have been modified pursuant to the First Amendment and the
Second Amendment) and the borrowing of any Incremental Term Loans.”.

30. Section 1 of the Credit Agreement is hereby further amended by (i) deleting
the definitions of “Aggregate U.S. Borrower Dual Currency Facility RL Exposure”,
“Applicable Prepayment Percentage”, “Borrowers”, “Consolidated Cash Interest
Expense”, “Credit Party”, “Individual U.S. Borrower Dual Currency Facility RL
Exposure”, “Interest Coverage Ratio”, “Total U.S. Borrower Dual Currency
Facility Revolving Loan Commitment”, “Unutilized U.S. Borrower Dual Currency
Facility Revolving Loan Commitment”, “U.S. Borrower Dual Currency Facility RL
Percentage”, “U.S. Borrower Dual Currency Facility RL Lender”, “U.S. Borrower
Dual Currency Facility Revolving Loan Commitment”, “U.S. Borrower Guaranteed
Party” and “U.S. Borrower Guaranteed Obligations” appearing in said Section in
their entirety and (ii) inserting the following new definitions in appropriate
alphabetical order:

“Additional Foreign Collateral Trigger Date” shall mean the first date occurring
on or after the MAPS Acquisition Date on which the aggregate principal amount of
all Dual Borrower Dual Currency Facility Revolving Loans incurred by the Dutch
Borrower and outstanding at such time (for this purpose, using the U.S. Dollar
Equivalent of the principal amount of any outstanding Euro Denominated Revolving
Loans) exceeds $U.S.25,000,000.

“Adjusted Excess Cash Flow” shall mean, for any period, the remainder of (i)
Excess Cash Flow for such period minus (ii) the product of (I) the aggregate
amount of principal repayments of Term Loans made as a voluntary prepayment
pursuant to Section 5.01 (except to the extent such prepayment was financed with
other Indebtedness) during such period multiplied by (II) the quotient of (x)
100% divided by (y) the Applicable Prepayment Percentage in effect on the
relevant Excess Cash Payment Date for such period.

“Aggregate Dual Borrower Dual Currency Facility RL Exposure” shall mean, at any
time, the aggregate principal amount of all Dual Borrower Dual Currency Facility
Revolving Loans outstanding at such time (for this purpose, using the U.S.
Dollar Equivalent of the principal amount of any outstanding Euro Denominated
Revolving Loans).

 

 

-8-

 

--------------------------------------------------------------------------------



“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that
if at any time the Leverage Ratio is (i) less than 3.75:1.00 but greater than or
equal to 3.25:1.00 (as set forth in an officer’s certificate delivered pursuant
to Section 9.01(c) for the Fiscal Quarter or Fiscal Year then last ended), the
Applicable Prepayment Percentage shall instead be 25% and (ii) less than
3.25:1.00 (as set forth in an officer’s certificate delivered pursuant to
Section 9.01(c) for the Fiscal Quarter or Fiscal Year then last ended), the
Applicable Prepayment Percentage shall instead be 0%.

“Available Basket Amount” shall mean, at any time, the sum of (i) the Retained
Excess Cash Flow Amount at such time plus (ii) the Foreign/JV Basket Amount at
such time.

“Borrowers” shall mean the U.S. Borrower, the Canadian Borrower and the Dutch
Borrower.

“Cash Management Arrangements” shall mean any agreement or arrangement providing
for treasury, depository and/or cash management services or any automated
clearing house transfer services (including customary overdraft lines).

“Consolidated Subsidiary” shall mean a Subsidiary of the U.S. Borrower the
financial results of which are consolidated with those of the U.S. Borrower in
accordance with U.S. GAAP for financial reporting purposes.

“Convertible Portion” shall mean, as to any Incremental Dual Borrower Dual
Currency Facility RL Lender, the amount set forth opposite the name of such
Incremental Dual Borrower Dual Currency Facility RL Lender on Schedule I hereto
(as supplemented by the Second Amendment) under the column entitled “Incremental
Dual Borrower Dual Currency Facility Revolving Loan Commitment”.

“Credit Party” shall mean each U.S. Credit Party, each Canadian Credit Party
and, on and after the Second Amendment Effective Date, the Dutch Borrower.

“Dual Borrower Dual Currency Facility Revolving Loan” shall have the meaning
provided in Section 2.01(i).

“Dual Borrower Dual Currency Facility Revolving Loan Commitment” shall mean, for
each Lender, the amount set forth opposite such Lender’s name on Schedule I
hereto directly below the column entitled “Dual Borrower Dual Currency Facility
Revolving Loan Commitment”, as same may be (x) reduced from time to time and/or
terminated pursuant to Sections 4.02, 4.03 and/or 11, (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Sections 2.13
or 13.04(b) or (z) adjusted from time to time pursuant to Section 2.01(j).

“Dual Borrower Dual Currency Facility RL Lender” shall mean each Lender which
has a Dual Borrower Dual Currency Facility Revolving Loan Commitment or which
has any outstanding Dual Borrower Dual Currency Facility Revolving Loans.

 

 

-9-

 

--------------------------------------------------------------------------------



“Dual Borrower Dual Currency Facility RL Percentage” of any Dual Borrower Dual
Currency Facility RL Lender at any time shall mean that percentage which is
equal to a fraction (expressed as a percentage) the numerator of which is the
Dual Borrower Dual Currency Facility Revolving Loan Commitment of such Dual
Borrower Dual Currency Facility RL Lender at such time and the denominator of
which is the Total Dual Borrower Dual Currency Facility Revolving Loan
Commitment at such time, provided that if any such determination is to be made
after the Total Dual Borrower Dual Currency Facility Revolving Loan Commitment
(and the related Dual Borrower Dual Currency Facility Revolving Loan Commitments
of the Lenders) has (or have) terminated, the determination of such percentages
shall be made immediately before giving effect to such termination.

“Dutch Borrower” shall mean Steffens Beheer BV, a Wholly-Owned Subsidiary of the
U.S. Borrower incorporated under the laws of The Netherlands.

“Dutch Borrower Dual Currency Facility Revolving Loan” shall have the meaning
provided in Section 2.01(i).

“Dutch Borrower Dual Currency Facility Revolving Note” shall have the meaning
provided in Section 2.05(a).

“Dutch Holding Companies” shall mean (i) CSA International Holdings CV, a
limited partnership established under the laws of the Netherlands (ii) CSA
International Holdings Cooperatieve U.A., a cooperative (coöperatie)
incorporated under the laws of the Netherlands.

“Foreign/JV Basket Amount” shall mean, at any time, an amount equal to the
remainder of (A) the greater of (i) U.S.$150,000,000 and (ii) 7.5% of Total
Assets at such time less (B) the sum of (i) at the time any Capital Expenditure
is made pursuant to Section 10.14(d) in reliance on the “Foreign/JV Basket
Amount”, by the amount thereof, and (ii) at the time any Investment is made
pursuant to Section 10.04(p) in reliance on the “Foreign/JV Basket Amount”, by
the amount of such Investment.

“German Guarantor” shall have the meaning provided in Section 9.17.

“Incremental Dual Borrower Dual Currency Facility Revolving Loan Commitment”
shall mean, as to any Lender, the amount set forth opposite such Lender’s name
on Schedule I hereto (as supplemented by the Second Amendment) directly below
the column entitled “Incremental Dual Borrower Dual Currency Facility Revolving
Loan Commitment”, as the same may be (x) reduced from time to time and/or
terminated pursuant to Sections 4.02, 4.03 and/or 11 as a result of a reduction
or termination of the Dual Borrower Dual Currency Facility Revolving Loan
Commitment of such Lender, (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Sections 2.13 or 13.04(b), or (z)
reduced from time to time pursuant to Section 2.01(j)(II). The Incremental Dual
Borrower Dual Currency Facility Revolving Loan Commitment of any Lender (i)
represents a designated sub-commitment of the Dual Borrower Dual Currency
Facility Revolving Loan Commitment of such Lender, (ii) is not in addition to
the Dual Borrower Dual Currency Facility Revolving Loan Commitment of

 

 

-10-

 

--------------------------------------------------------------------------------



such Lender and (iii) may not exceed the Dual Borrower Dual Currency Facility
Revolving Loan Commitment of such Lender.

“Incremental Dual Borrower Dual Currency Facility RL Lender” shall mean, at any
time, each Lender with an Incremental Dual Borrower Dual Currency Facility
Revolving Loan Commitment at such time.

“Individual Dual Borrower Dual Currency Facility RL Exposure” of any Dual
Borrower Dual Currency Facility RL Lender shall mean, at any time, the aggregate
principal amount of all Dual Borrower Dual Currency Revolving Loans made by such
Dual Borrower Dual Currency Facility RL Lender and then outstanding (for this
purpose, using the U.S. Dollar Equivalent of the principal amount of any
outstanding Euro Denominated Revolving Loans).

“Lindau Mortgage” shall mean the mortgage on certain real property of the MAPS
Business located in Lindau, Germany securing Indebtedness in an aggregate
principal amount not to exceed €10,825,000.

“MAPS Acquisition Date” shall mean the date of the consummation of the MAPS
Acquisition.

“MAPS Acquisition” shall have the meaning provided in the Second Amendment.

“MAPS Business” shall have the meaning provided in the Second Amendment.

“Non-Consolidated Joint Venture” shall mean any Permitted Joint Venture which is
not a Consolidated Subsidiary of the U.S. Borrower.

“Non-Consolidated Joint Venture EBITDA” shall mean, for each Non-Consolidated
Joint Venture for any period, the Proportionate Share of the increase (or
decrease) to Consolidated EBITDA (determined (i) without regard to the proviso
appearing at the end of the first sentence of said definition and (ii) using
Consolidated Net Income adjusted on the same basis as required for Consolidated
EBITDA hereby) for such period which would have occurred if the respective
Non-Consolidated Joint Venture had instead been a Wholly-Owned Subsidiary of the
U.S. Borrower during such period (or, if shorter, that portion of such period
during which the respective Non-Consolidated Joint Venture was a
Non-Consolidated Joint Venture).

“Non-Consolidated Joint Venture Indebtedness” shall mean, for each
Non-Consolidated Joint Venture at any time, the Proportionate Share of the
increase to Total Indebtedness (determined without regard to clause (d) of said
definition) at such time which would have occurred if the respective
Non-Consolidated Joint Venture had instead been a Wholly-Owned Subsidiary of the
U.S. Borrower at such time.

“Notice of Intent to Cure” has the meaning specified in Section 9.01(c).

“Permitted Equity Issuance” shall mean any sale or issuance by Holdings of
common stock of Holdings or any Qualified Preferred Stock of Holdings.

 

 

-11-

 

--------------------------------------------------------------------------------



“Proportionate Share” shall mean, with respect to each Non-Consolidated Joint
Venture for any period (or at a given time, as applicable), the proportion
(expressed as a percentage) of the share of the U.S. Borrower and its
Wholly-Owned Subsidiaries (whether directly or indirectly) in the
Non-Consolidated Joint Venture EBITDA (for this purpose, calculated in
accordance with the definition thereof as if the phrase “the Proportionate Share
of” appearing therein were deleted) of such Non-Consolidated Joint Venture for
such period (or, if determined at such time, for the relevant period then last
ended), which percentage shall be determined giving effect to any priorities
(including, without limitation, repayments of loans to owners of Equity
Interests in the respective Permitted Joint Venture, preferred distribution
priorities, etc.) established by such Non-Consolidated Joint Venture (or the
owners of the Equity Interests therein) for the allocation of such
Non-Consolidated Joint Venture EBITDA of such Non-Consolidated Joint Venture.

“Restricted” shall mean, when referring to cash or Permitted Investments of the
U.S. Borrower or any of its Subsidiaries, that such cash or Permitted
Investments (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the U.S. Borrower or of any such Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder), (ii) are subject to any Lien in favor of any Person other than the
Collateral Agent for the benefit of the Secured Creditors or (iii) are not
otherwise generally available for use by the U.S. Borrower or such Subsidiary.

“Retained Excess Cash Flow Amount” shall initially be $0, which amount shall be
(A) increased (i) on each Excess Cash Payment Date so long as any repayment
required pursuant to Section 5.02(f) has been made, by an amount equal to the
Adjusted Excess Cash Flow for the immediately preceding Excess Cash Flow Period
multiplied by a percentage equal to 100% minus the Applicable Prepayment
Percentage as in effect for the respective Excess Cash Payment Date, and (B)
reduced (i) on each Excess Cash Payment Date where Adjusted Excess Cash Flow for
the immediately preceding Excess Cash Flow Period is a negative number, by such
amount, (ii) at the time any Capital Expenditure is made pursuant to Section
10.14(d) in reliance on the “Retained Excess Cash Flow Amount”, by the amount
thereof, (iii) at the time any repurchase of Senior Notes and/or Senior
Subordinated Notes is made pursuant to Section 10.08(b)(iv)(III) in reliance on
the “Retained Excess Cash Flow Amount”, by the amount of cash expended in
connection therewith and (iv) at the time any Investment is made pursuant to
Section 10.04(p) in reliance on the “Retained Excess Cash Flow Amount”, by the
amount of such Investment (it being understood that the Retained Excess Cash
Flow Amount may be reduced to an amount below zero after giving effect to the
reductions enumerated in clause (B) above).

“Revolver Re-Allocation Agreement” shall have the meaning provided in Section
2.01(j)(II).

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of July 26, 2007, among Holdings, the Borrowers, various Lenders, the
Administrative Agent and the Collateral Agent.

 

 

-12-

 

--------------------------------------------------------------------------------



“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

“Securitization Threshold Amount” shall mean shall mean $50,000,000; provided
that, (A) on each date upon which a mandatory repayment or commitment reduction
is required pursuant to Section 5.02(d) of this Agreement as a result of the
incurrence of Indebtedness in respect of a Permitted Securitization in excess of
the Securitization Threshold Amount as theretofore in effect, the Securitization
Threshold Amount shall be increased (on the date of, and after giving effect to,
the respective mandatory repayment and/or commitment reduction) by the amount of
the mandatory repayment and/or commitment reduction required on such date
pursuant to Section 5.02(d) to the extent required as a result of the respective
incurrence of such Indebtedness.

“Total Assets” shall mean, at any time, total assets of the U.S. Borrower and
its Subsidiaries on a consolidated basis prepared in accordance with U.S. GAAP,
shown on the most recent consolidated balance sheet of the U.S. Borrower as may
be expressly stated.

“Total Dual Borrower Dual Currency Facility Revolving Loan Commitment” shall
mean, at any time, the sum of the Dual Borrower Dual Currency Facility Revolving
Loan Commitments of each of the Lenders with such a Commitment at such time.

“Total Non-Consolidated Joint Venture EBITDA” shall mean, for any period, the
sum of the Non-Consolidated Joint Venture EBITDA for all Non-Consolidated Joint
Ventures for such period.

“Total Non-Consolidated Joint Venture Indebtedness” shall mean, at any time, the
sum of the Non-Consolidated Joint Venture Indebtedness of all Non-Consolidated
Joint Ventures at such time.

“2007 Information Memorandum” shall mean the Confidential Information
Memorandum, dated July, 2007, relating to Holdings, the Borrowers, the MAPS
Acquisition and the related financing thereof.

“Unrestricted” shall mean, when referring to cash or Permitted Investments of
the U.S. Borrower or any of its Subsidiaries, that such cash or Permitted
Investments are not Restricted.

“Unutilized Dual Borrower Dual Currency Facility Revolving Loan Commitment” with
respect to any Dual Borrower Dual Currency Facility RL Lender, at any time,
shall mean such Dual Borrower Dual Currency Facility RL Lender’s Dual Borrower
Dual Currency Facility Revolving Loan Commitment at such time, if any, less the
aggregate outstanding principal amount of all Dual Borrower Dual Currency
Facility Revolving Loans (taking the U.S. Dollar Equivalent of any such Loans
denominated in Euros) made by such Dual Borrower Dual Currency Facility RL
Lender and then outstanding.

 

 

-13-

 

--------------------------------------------------------------------------------



“Updated 2007 Projections” shall have the meaning provided in Section 8.04(j).

“U.S. Borrower Guaranteed Obligations” shall mean (i) the principal (or, Face
Amount, as applicable) and interest on each Tranche A Term Note, each Tranche B
Term Note, each Multicurrency Facility Revolving Note and each Incremental Term
Note issued by the Canadian Borrower to each Lender, the principal and interest
on each Dutch Borrower Dual Currency Facility Revolving Note issued by the Dutch
Borrower to each Lender and each Tranche A Term Loan, each Tranche B Term Loan,
each Multicurrency Facility Revolving Loan and each Canadian Borrower
Incremental Term Loan made, under this Agreement, all reimbursement obligations
and Unpaid Drawings with respect to each Multicurrency Facility Letter of Credit
issued for the account of the Canadian Borrower, and each Dutch Borrower Dual
Currency Revolving Loan made to the Dutch Borrower, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Canadian Borrower and the Dutch Borrower to each Lender, each Agent, each
Issuing Lender and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement or any other Credit
Document and the due performance and compliance by each of the Canadian Borrower
and the Dutch Borrower with all the terms, conditions and agreements contained
in the Credit Documents to which it is a party and (ii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of each Subsidiary of the
U.S. Borrower owing under each Swap Agreement and each Cash Management
Arrangement entered into by each Subsidiary of the U.S. Borrower with any
Guaranteed Creditor so long as such Guaranteed Creditor participates in such
Swap Agreement or Cash Management Arrangement, and their subsequent assigns, if
any, whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“U.S. Borrower Guaranteed Party” shall mean (i) the Canadian Borrower, (ii) the
Dutch Borrower and (iii) each Subsidiary of the U.S. Borrower party to any Swap
Agreement or Cash Management Arrangement with any Secured Creditor.

31. Each of the Credit Agreement and each other Credit Document is hereby
further amended by (i) deleting each occurrence of the text “U.S. Borrower Dual
Currency Facility RL Percentage” appearing therein and inserting the text “Dual
Borrower Dual Currency Facility RL Percentage” in lieu thereof, (ii) deleting
each occurrence of the text “U.S. Borrower Dual Currency Facility RL Lender”
appearing therein and inserting the text “Dual Borrower Dual Currency Facility
RL Lender” in lieu thereof, (iii) deleting each occurrence of the text “U.S.
Borrower Dual Currency Facility Revolving Loan Commitment” appearing therein and
inserting the text “Dual Borrower Dual Currency Facility Revolving Loan
Commitment” in lieu thereof, (iv) deleting each occurrence of the text
“Individual U.S. Borrower Dual Currency Facility RL Exposure” appearing therein
and inserting the text “Individual Dual Borrower Dual Currency Facility RL
Exposure” in lieu thereof, (v) deleting each occurrence of the text “Total U.S.
Borrower Dual Currency Facility Revolving Loan Commitment” appearing therein and
inserting the text “Total Dual Borrower Dual Currency Facility Revolving Loan
Commitment” in lieu thereof, (vi) deleting each occurrence of the text
“Unutilized U.S. Borrower Dual Currency

 

 

-14-

 

--------------------------------------------------------------------------------



Facility Revolving Loan Commitment” appearing therein and inserting the text
“Unutilized Dual Borrower Dual Currency Facility Revolving Loan Commitment” in
lieu thereof, (vii) deleting each occurrence of the text “Aggregate U.S.
Borrower Dual Currency Facility RL Exposure” appearing therein and inserting the
text “Aggregate Dual Borrower Dual Currency Facility RL Exposure” in lieu
thereof and (viii) deleting each occurrence of the text “either Borrower”
appearing therein and inserting the text “each Borrower” in lieu thereof.

32. Section 2.01(f) of the Credit Agreement is hereby amended by deleting the
text “U.S. Borrower Dual Currency Revolving Loans” appearing therein and
inserting the text “Dual Borrower Dual Currency Facility Revolving Loans” in
lieu thereof.

33. Section 2.01(i) of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting in lieu thereof the following new Section
2.01(i):

“(i) Dual Borrower Dual Currency Facility Revolving Loans. Subject to and upon
the terms and conditions set forth herein, each Dual Borrower Dual Currency
Facility RL Lender severally agrees to make, at any time and from time to time
on or after the First Amendment Effective Date and prior to the Revolving Loan
Maturity Date, (I) a revolving loan or revolving loans to the U.S. Borrower
(each, a “U.S. Borrower Dual Currency Facility Revolving Loan” and,
collectively, the “U.S. Borrower Dual Currency Facility Revolving Loans”), and
(II) a revolving loan or revolving loans to the Dutch Borrower (each, a “Dutch
Borrower Dual Currency Facility Revolving Loan” and, collectively, the “Dutch
Borrower Dual Currency Facility Revolving Loans” and with the revolving loans
made to the U.S. Borrower or the Dutch Borrower pursuant to this Section 2.01(i)
being each called a “Dual Borrower Dual Currency Facility Revolving Loan”),
which Dual Borrower Dual Currency Facility Revolving Loans:

(i) shall (subject to Section 2.14) be made and maintained in the respective
Available Currency elected by the U.S. Borrower or the Dutch Borrower, as the
case may be;

(ii) except as hereafter provided, shall, at the option of the U.S. Borrower or
the Dutch Borrower, be incurred and maintained as, and/or converted into, one or
more Borrowings of Base Rate Loans, Eurodollar Loans or Euro Denominated
Revolving Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Dual Borrower Dual Currency Facility Revolving Loans made
as part of the same Borrowing shall at all times consist of Dual Borrower Dual
Currency Facility Revolving Loans of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any Dual
Borrower Dual Currency Facility RL Lender in any instance where the incurrence
thereof (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding pursuant to
this Agreement) would cause the Individual Dual Borrower Dual Currency Facility
RL Exposure of such Dual Borrower Dual

 

 

-15-

 

--------------------------------------------------------------------------------



Currency Facility RL Lender to exceed the amount of its Dual Borrower Dual
Currency Facility Revolving Loan Commitment at such time;

(v) shall not be made (and shall not be required to be made) by any Dual
Borrower Dual Currency Facility RL Lender if the making of same would cause the
Aggregate Dual Borrower Dual Currency Facility RL Exposure (after giving effect
to the use of the proceeds thereof on the date of the incurrence thereof to
repay any amounts theretofore outstanding pursuant to this Agreement) to exceed
the Total Dual Borrower Dual Currency Facility Revolving Loan Commitment as then
in effect; and

(vi) shall not be made (and shall not be required to be made) to the Dutch
Borrower until all of the conditions specified in Section 7.04 have been
satisfied in full;

provided that the Dutch Borrower shall have no liability with respect to any
U.S. Borrower Dual Currency Facility Revolving Loans which may be extended to,
and which constitute obligations of, the U.S. Borrower.”.

34. Section 2.01 of the Credit Agreement is hereby further amended by inserting
clause (j) at the end of said Section:

“(j) Redesignation of Certain Revolving Loan Commitments. (I) On the Second
Amendment Effective Date and immediately after giving effect thereto, (i) the
Convertible Portion of the Dollar Facility Revolving Loan Commitment of each
Incremental Dual Borrower Dual Currency Facility RL Lender shall automatically
(and without further action) be converted into, and thereupon constitute, a
“Dual Borrower Dual Currency Revolving Loan Commitment” of such Incremental Dual
Borrower Dual Currency Facility RL Lender for all purposes of the Credit
Agreement and the other Credit Documents and (ii) such Incremental Dual Borrower
Dual Currency Facility RL Lender shall constitute a “Dual Borrower Dual Currency
Facility RL Lender” with respect to the Dual Borrower Dual Currency Revolving
Loan Commitment resulting from such conversion; provided that (1) concurrently
with the consummation of the conversions described above in this Section
2.01(j)(I), the Dollar Facility Revolving Loan Commitment of each Incremental
Dual Borrower Dual Currency Facility RL Lender shall be reduced on a
dollar-for-dollar basis by the amount of the Convertible Portion of the Dollar
Facility Revolving Loan Commitment of such Incremental Dual Borrower Dual
Currency Facility RL Lender so converted, (2) the Dollar Facility RL Percentages
(and related L/C Participation Percentages) of the Dollar Facility RL Lenders
(after giving effect to the reduction to the Total Dollar Facility Revolving
Loan Commitment and the Dollar Facility Revolving Loan Commitments of certain RL
Lenders as contemplated hereby) and the Dual Borrower Dual Currency Facility RL
Percentages of the Dual Borrower Dual Currency Facility RL Lenders (after giving
effect to the increase in the Total Dual Borrower Dual Currency Facility
Revolving Loan Commitment and the Dual Borrower Dual Currency Facility Revolving
Loan Commitments of certain RL Lenders as contemplated hereby) shall, in each
case, be automatically adjusted at such time to

 

 

-16-

 

--------------------------------------------------------------------------------



give effect to the adjustments contemplated by this Section 2.01(j)(I), (3) the
relevant Borrowers shall, in coordination with the Administrative Agent, (x)
repay outstanding Dollar Facility Revolving Loans and/or Dual Borrower Dual
Currency Facility Revolving Loans of certain of the RL Lenders, and incur
additional Dollar Facility Revolving Loans and/or Dual Borrower Dual Currency
Facility Revolving Loans from certain other RL Lenders and/or (y) take such
other actions as may be required by the Administrative Agent, in each case to
the extent necessary so that (A) all of the Dollar Facility RL Lenders
effectively participate in each outstanding Borrowing of Dollar Facility
Revolving Loans pro rata on the basis of their Dollar Facility RL Percentages
(determined after giving effect to the decrease in the Dollar Facility Revolving
Loan Commitment of each RL Lender (and the increase in the Dual Borrower Dual
Currency Facility Revolving Loan Commitment of each RL Lender) pursuant to this
Section 2.01(j)(I)) and (B) all Dual Borrower Dual Currency Facility RL Lenders
effectively participate in each outstanding Borrowing of Dual Borrower Dual
Currency Facility Revolving Loans pro rata on the basis of their Dual Borrower
Dual Currency Facility RL Percentages (determined after giving effect to the
increase in the Dual Borrower Dual Currency Facility Revolving Loan Commitment
of each RL Lender (and the decrease in the Dollar Facility Revolving Loan
Commitment of each RL Lender) pursuant to this Section 2.01(j)(I)),
(4) the relevant Borrower shall pay to the respective RL Lenders any costs of
the type referred to in Section 2.11 in connection with any repayment and/or
Borrowing required pursuant to preceding clause (3), and (5) the U.S. Borrower
shall have complied with any applicable repayment requirements of Section
5.02(a)(ii) (after giving effect to the other transactions contemplated by this
Section 2.01(j)(I)).

(II) From time to time after the Second Amendment Effective Date, upon 10
Business Days’ prior written notice from the U.S. Borrower and the Dutch
Borrower, each Incremental Dual Borrower Dual Currency Facility RL Lender shall
redesignate such portion of its Incremental Dual Borrower Dual Currency Facility
Revolving Loan Commitment (as specified by the Borrowers in such written notice)
as a Dollar Facility Revolving Loan Commitment, in any such case pursuant to a
written agreement entered into, and executed by, the respective Dual Borrower
Dual Currency Facility RL Lender, the Administrative Agent, the U.S. Borrower
and the Dutch Borrower in form and substance satisfactory to such parties (each,
a “Revolver Re-Allocation Agreement”); provided that (1) any notice delivered by
the relevant Borrowers pursuant to this Section 2.01(j)(II) shall provide for
the redesignation of the Incremental Dual Borrower Dual Currency Facility
Revolving Loan Commitments held by all Incremental Dual Borrower Dual Currency
Facility RL Lenders on a pro rata basis (based on the Incremental Dual Borrower
Dual Currency Facility Revolving Loan Commitments of all Incremental Dual
Borrower Dual Currency Facility RL Lenders), (2) the Dual Borrower Dual Currency
Facility Revolving Loan Commitment of each Incremental Dual Borrower Dual
Currency Facility RL Lender shall be reduced on a dollar-for-dollar basis by the
amount of the increase in the Dollar Facility Revolving Loan Commitment of such
RL Lender effected pursuant to the respective Revolver Re-Allocation Agreement,
(3) the relevant Borrowers shall, in coordination with the Administrative Agent,
take the actions contemplated by clauses (3) and (4) of Section 2.01(j)(I), (4)
no Default or Event of Default then exists or would result therefrom, and (5)
the guaranties and security required by Section 9.17(a) shall be released if
required by Section 9.17(b).”.

 

 

-17-

 

--------------------------------------------------------------------------------



35. Section 2.03 of the Credit Agreement is hereby amended by inserting the text
“, Dutch Borrower Dual Currency Facility Revolving Loans” immediately following
the text “U.S. Borrower Dual Currency Facility Revolving Loans” appearing in
said Section.

36. Section 2.05(a) of the Credit Agreement is hereby amended by (i) deleting
the text “and the U.S. Borrower’s (in the case of Tranche C” appearing in said
Section and inserting the text “, the U.S. Borrower’s (in the case of Tranche C”
in lieu thereof, (ii) inserting the text “and the Dutch Borrower’s (in the case
of Dutch Borrower Dual Currency Facility Revolving Loans)” immediately preceding
the text “obligation to pay the principal of, and interest on, the Loans”
appearing therein, (iii) deleting the text “and (viii)” appearing therein and
inserting the text “, (viii)” in lieu thereof, and (iv) inserting at the end of
said Section the following new text:

“and (ix) if Dutch Borrower Dual Currency Facility Revolving Loans, by a
promissory note duly executed and delivered by the Dutch Borrower substantially
in the form of Exhibit B-10, with blanks appropriately completed in conformity
herewith (each, a “Dutch Borrower Dual Currency Facility Revolving Note” and,
collectively, the “Dutch Borrower Dual Currency Facility Revolving Notes”)”.

37. Section 2.05 of the Credit Agreement is hereby further amended by inserting
the following new clause (l) at the end of said Section:

“(l) The Dutch Borrower Dual Currency Facility Revolving Note issued to each
Dual Borrower Dual Currency Facility RL Lender shall (i) be executed by the
Dutch Borrower, (ii) be payable to the order of such Dual Borrower Dual Currency
Facility RL Lender (or an affiliate designated by such Dual Borrower Dual
Currency Facility RL Lender) or its registered assigns and be dated the MAPS
Acquisition Date (or, if issued thereafter, the date of issuance thereof), (iii)
be in a stated principal amount (expressed in U.S. Dollars) equal to the Dual
Borrower Dual Currency Facility Revolving Loan Commitment of such Dual Borrower
Dual Currency Facility RL Lender on the date of issuance thereof (or, if issued
after the termination of such Dual Borrower Dual Currency Facility Revolving
Loan Commitment, in an amount equal to the Individual Dual Borrower Dual
Currency Facility RL Exposure of the respective Dual Borrower Dual Currency
Facility RL Lender), provided that if, because of fluctuations in exchange rates
after the date of issuance thereof, the Dutch Borrower Dual Currency Facility
Revolving Note of any Dual Borrower Dual Currency Facility RL Lender would not
be at least as great as the outstanding principal amount (taking the U.S. Dollar
Equivalent of all Euro Denominated Revolving Loans evidenced thereby) of the
Dual Borrower Dual Currency Facility Revolving Loans made by such Dual Borrower
Dual Currency Facility RL Lender at any time outstanding, the respective Dual
Borrower Dual Currency Facility RL Lender may request (and in such case the
Dutch Borrower shall promptly execute and deliver) a new Dutch Borrower Dual
Currency Facility Revolving Note in an amount equal to the aggregate principal
amount (taking the U.S. Dollar Equivalent of all Euro Denominated Revolving
Loans evidenced thereby) of the Dual Borrower Dual Currency Facility Revolving
Loans of such Dual Borrower Dual Currency Facility RL Lender outstanding on the
date of the issuance of such new Dutch Borrower Dual Currency Facility Revolving
Note, (iv) with respect to each Dutch Borrower Dual Currency Facility Revolving
Loan evidenced thereby, be payable (subject to Section 2.14) in the

 

 

-18-

 

--------------------------------------------------------------------------------



respective Available Currency in which such Dual Borrower Dual Currency Facility
Revolving Loan was made, provided that the obligations with respect to each Euro
Denominated Revolving Loan evidenced thereby shall be subject to conversion into
Dollar Denominated Loans as provided in (and in the circumstances contemplated
by) Section 2.14, (v) mature on the Revolving Loan Maturity Date, (vi) bear
interest as provided in the appropriate clause of Section 2.08 in respect of the
Base Rate Loans, Eurodollar Loans or Euro Denominated Revolving Loans, as
applicable, evidenced thereby, (vii) be subject to voluntary prepayment as
provided in Section 5.01 and mandatory repayment as provided in Section 5.02 and
(viii) be entitled to the benefits of this Agreement and the other Credit
Documents.”.

38. Section 2.07 of the Credit Agreement is hereby amended by deleting the text
“U.S. Borrower Dual Currency Facility Revolving Loans” appearing in said Section
and inserting the text “Dual Borrower Dual Currency Facility Revolving Loans” in
lieu thereof.

39. Section 2.08(a) of the Credit Agreement is hereby amended by inserting the
text “, the Dutch Borrower hereby agrees to pay (in the case of Dutch Borrower
Dual Currency Facility Revolving Loans, in each case maintained as Base Rate
Loans)” immediately preceding the text “and the Canadian Borrower hereby agrees
to pay” appearing in said Section.

40. Section 2.08(b) of the Credit Agreement is hereby amended by inserting the
text “, the Dutch Borrower hereby agrees to pay (in the case of Dutch Borrower
Dual Currency Facility Revolving Loans, in each case maintained as Eurodollar
Loans)” immediately preceding the text “and the Canadian Borrower hereby agrees
to pay” appearing in said Section.

41. Section 2.08(h) of the Credit Agreement is hereby amended by deleting the
text “The U.S. Borrower” appearing in said Section and inserting the text “The
U.S. Borrower hereby agrees to pay (in the case of Euro Denominated Loans made
to it) and the Dutch Borrower hereby agrees to pay (in the case of Dutch
Borrower Dual Currency Facility Revolving Loans maintained as Euro Denominated
Loans),” in lieu thereof.

42. Section 2.09 of the Credit Agreement is hereby amended by (i) deleting the
text “and (y) in all other cases, one, two, three or six-month period or, to the
extent agreed to by all Lenders required to make Loans under the respective
Tranche, a nine or twelve-month period” appearing in said Section and inserting
the following text in lieu thereof:

“, (y) in the case of Revolving Loans maintained as Euro Rate Loans or in the
circumstances contemplated by clause (B) of the proviso appearing in each of
Sections 2.01(b)(iii) and (c)(iii), a one-week or two-week period, and (z) in
all other cases, one, two, three or six-month period or, to the extent agreed to
by all Lenders required to make Loans under the respective Tranche, a nine or
twelve-month period” ,

and (ii) inserting the text “, the Dutch Borrower” after each occurrence of the
text “the U.S. Borrower” appearing in the last two sentences of said Section.

43. Section 2.13 of the Credit Agreement is hereby amended by inserting the text
“, the Dutch Borrower” after each occurrence of the text “the U.S. Borrower”
appearing in the last two sentence of said Section.

 

 

-19-

 

--------------------------------------------------------------------------------



44. Section 2.15(a) of the Credit Agreement is hereby amended by (i) inserting
the text “(other than the Dutch Borrower)” immediately after the text “, each
Borrower” appearing in the first sentence of said Section, and (ii) deleting
clause (v) of said Section and inserting the following new clause (v) in lieu
thereof:

“(v) the aggregate amount of all Incremental Term Loan Commitments provided
pursuant to this Section 2.15 on and after the Second Amendment Effective Date
(exclusive of up to €65,000,000 of Incremental Term Loan Commitments made
available on the MAPS Acquisition Date to finance the MAPS Acquisition and
taking the U.S. Dollar Equivalent of any Incremental Term Loan Commitments
denominated in Canadian Dollars or Euros) shall not exceed U.S.$200,000,000
(provided that at no time may the sum of (x) the aggregate amount of all
Incremental Term Loan Commitments provided pursuant to this Section 2.15 on and
after the Second Amendment Effective Date (exclusive of up to €65,000,000 of
Incremental Term Loan Commitments made available on the MAPS Acquisition Date to
finance the MAPS Acquisition and taking the U.S. Dollar Equivalent of any
Incremental Term Loan Commitments denominated in Canadian Dollars or Euros) and
(y) the aggregate principal amount of Additional Senior Subordinated Notes
issued pursuant to Section 10.01(a)(xiii) and outstanding at such time, exceed
U.S.$300,000,000)”.

45. Section 3.01(a) of the Credit Agreement is hereby amended by inserting the
text “(other than the Dutch Borrower)” immediately after the text “a Borrower”
appearing in the first sentence of said Section.

46. Section 4.01(e) of the Credit Agreement is hereby amended by deleting the
text “the Borrowers” appearing in said Section and inserting the text “the
relevant Incremental Term Loan Borrower” in lieu thereof.

47. Section 4.02(a) of the Credit Agreement is hereby amended by inserting the
following text before the period at the end of said Section:

“, it being understood that any reduction to the Total Dual Borrower Dual
Currency Facility Revolving Loan Commitment shall concurrently apply to
proportionately and permanently reduce the Incremental Dual Borrower Dual
Currency Facility Revolving Loan Commitments of each of the Incremental Dual
Borrower Dual Currency Facility RL Lender (with such reduction to apply ratably
among such Incremental Dual Borrower Dual Currency Facility RL Lenders based on
their respective Incremental Dual Borrower Dual Currency Facility Revolving Loan
Commitments)”.

48. Section 4.02(c) of the Credit Agreement is hereby amended by inserting the
text “, the Dutch Borrower” immediately prior to after the occurrence of the
text “and the Canadian Borrower” and “or the Canadian Borrower” appearing in
said Section.

49. Section 5.01 of the Credit Agreement is hereby amended by (i) deleting the
text “U.S. Borrower Dual Currency Facility Revolving Loans” appearing in clause
(vii) of said Section and inserting the text “Dual Borrower Dual Currency
Facility Revolving Loans” in lieu thereof and (ii) inserting the text “Dutch
Borrower Dual Currency Facility Revolving Loans,”

 

 

-20-

 

--------------------------------------------------------------------------------



immediately after each other appearance of the text “U.S. Borrower Dual Currency
Facility Revolving Loans,” appearing in said Section.

50. Section 5.02(a) of the Credit Agreement is hereby amended by deleting clause
(iii) of said Section in its entirety and inserting the following new clause
(iii) in lieu thereof:

“(iii) If on any date the Aggregate Dual Borrower Dual Currency Facility RL
Exposure exceeds the Total Dual Borrower Dual Currency Facility Revolving Loan
Commitment as then in effect, the U.S. Borrower shall prepay on such date the
principal of outstanding U.S Borrower Dual Currency Facility Revolving Loans,
and/or the Dutch Borrower shall prepay on such date the principal of outstanding
Dutch Borrower Dual Currency Facility Revolving Loans, in an aggregate amount
(in the case of payments made with respect to Euro Denominated Revolving Loans,
taking the U.S. Dollar Equivalent of the amounts paid in Euros in which payments
on such Loans are owing) equal to such excess.”.

51. Section 5.02 of the Credit Agreement is hereby amended by deleting clause
(d) of said Section in its entirety and inserting the following new clause (d)
in lieu thereof:

“(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each date on or after the Second Amendment
Effective Date on which Holdings or any of its Subsidiaries receives any cash
proceeds from any incurrence of Indebtedness (other than Indebtedness permitted
to be incurred pursuant to clauses (i) through (xiii), inclusive, clause (xiv)
(except to the extent the Indebtedness incurred pursuant to said clause exceeds
the Securitization Threshold Amount then in effect) and clauses (xv), (xvii) and
(xviii) of Section 10.01(a), in each case as in effect of the Second Amendment
Effective Date), an amount equal to 100% of the Net Proceeds of the respective
incurrence of Indebtedness, shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h) (it being
understood that the transfer of Receivables in connection with the establishment
of a Permitted Securitization (and any subsequent transfer of Receivables that
results in an increase in the aggregate funded amount of any Permitted
Securitization over the greatest aggregate funded amount previously outstanding
thereunder) shall be treated as an incurrence of Indebtedness for purposes of
this Section 5.02(d)).”.

52. Section 5.02 of the Credit Agreement is hereby amended by deleting clause
(f) of said Section in its entirety and inserting the following new clause (f)
in lieu thereof:

“(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, on each Excess Cash Payment Date, an amount equal
to the Applicable Prepayment Percentage of the Adjusted Excess Cash Flow for the
relevant Excess Cash Flow Payment Period shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h).”.

53. Section 7 of the Credit Agreement is hereby amended by inserting the
following new Section 7.04 immediately after Section 7.03 of the Credit
Agreement:

 

 

-21-

 

--------------------------------------------------------------------------------



“7.04 Conditions Applicable to the Initial Incurrence of Dutch Borrower Dual
Currency Revolving Loans. Prior to (or concurrently with) the first incurrence
of Dutch Borrower Dual Currency Revolving Loans after the Second Amendment
Effective Date, each of the following conditions shall have been satisfied:

(i) the Administrative Agent shall have received from each Credit Party,
certified copies of resolutions of the Board of Directors and, where relevant,
the general meeting of the shareholders of each such Person with respect to the
incurrence of Dutch Borrower Dual Currency Revolving Loans by the Dutch Borrower
hereunder and such resolutions shall be satisfactory to the Administrative
Agent;

(ii) the Administrative Agent shall have received from the Dutch Borrower a
certificate, dated the Second Amendment Effective Date, signed by the president
or any vice president of the Dutch Borrower, and attested to by the secretary or
any assistant secretary of the Dutch Borrower, substantially in the form of
Exhibit F to the Credit Agreement with appropriate insertions, together with
copies of the deed of incorporation, articles of association and trade register
exceptions of the Dutch Borrower and the resolutions of the Dutch Borrower
referred to in such certificate, and the foregoing shall be reasonably
satisfactory to the Administrative Agent;

(iii) all Company and legal proceedings with respect to the Dutch Borrower shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including records of Company proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Company or governmental authorities;

(iv) the Administrative Agent shall have received from each of (i) Fried Frank
Harris Shriver & Jacobson LLP, special counsel to the Credit Parties, (ii)
Timothy W. Hefferon, General Counsel of Holdings, (iii) Shumaker, Loop &
Kendrick, LLP, special Ohio counsel to the U.S. Borrower, (iv) Miller Canfield
Paddock & Stone LLP, special Canadian counsel to the Canadian Credit Parties,
and (v) Freshfields Bruckhaus Deringer, special Dutch counsel to the Dutch
Borrower, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders in form and substance reasonably satisfactory to the
Administrative Agent, and covering such matters incident to the MAPS
Acquisition, the due authorization, execution and delivery of the Second
Amendment by the Dutch Borrower and the related transactions as the
Administrative Agent may reasonably request (including an opinion as to no
conflict with the Senior Subordinated Notes Indenture and the Senior Notes
Indenture);

 

 

-22-

 

--------------------------------------------------------------------------------



(v) the Administrative Agent shall have received for the account of each
relevant Lender the appropriate Dutch Borrower Dual Currency Revolving Loan Note
for such Lender, in the amount, maturity and as otherwise provided in Section
2.05;

(vi) each U.S. Credit Party shall have duly authorized, executed and delivered
an amended and restated U.S. Security Agreement and U.S. Pledge Agreement
substantially in the form of Exhibits H-1A and I-1A, respectively, and such
Credit Documents shall be in full force and effect;

(vii) each Canadian Credit Party shall have duly authorized, executed and
delivered an amended and restated Canadian Security Agreement and Canadian
Pledge Agreement substantially in the form of Exhibits H-2A and I-2A,
respectively, and such Credit Documents shall be in full force and effect;

(viii) each U.S. Subsidiary Guarantor shall have duly authorized, executed and
delivered an amended and restated U.S. Subsidiaries Guaranty substantially in
the form of Exhibit G-1A, and such Credit Document shall be in full force and
effect;

(ix) each Canadian Subsidiary Guarantor shall have duly authorized, executed and
delivered an amended and restated Canadian Subsidiaries Guaranty substantially
in the form of Exhibit G-2A, and such Credit Document shall be in full force and
effect;

(x) each Credit Party and each other Subsidiary of Holdings which is an obligee
or obligor with respect to any Intercompany Debt shall have duly authorized,
executed and delivered an amended and restated Intercompany Subordination
Agreement substantially in the form of Exhibit N-1, and such Credit Document
shall be in full force and effect;

(xi) the Administrative Agent shall have received a letter from Corporation
Service Company, presently located at 80 State Street, Albany, New York, 12207,
substantially in the form of Exhibit M (as amended hereby), indicating its
consent to its appointment by the Dutch Borrower as its agent to receive service
of process as specified in Section 13.08;

(xii) the MAPS Acquisition shall have been consummated in accordance with the
requirements of Section 1 of Part A of the Second Amendment; and

(xiii) the U.S. Borrower shall have taken (or caused to be taken) all actions
pursuant to Section 13.19 as may be requested by the Collateral Agent to ensure
the perfection of the security interest of the Collateral Agent in the Equity
Interests of the Dutch Holding Company referred to in clause (i) of the
definition of “Dutch Holding Companies”.”.

54. Section 8.04 of the Credit Agreement is hereby amended by inserting the
following new clauses (i) and (j) at the end of said Section:

 

 

-23-

 

--------------------------------------------------------------------------------



“(i) The U.S. Borrower has furnished prior to the MAPS Acquisition Date to the
Agents and to the Lenders its pro forma consolidated balance sheet as of
December 31, 2006, prepared giving effect to the MAPS Acquisition and the
financing thereof as if the same had occurred on such date. Such pro forma
consolidated balance sheet (i) has been prepared in good faith based on the same
assumptions used to prepare the pro forma financial statements included in the
2007 Information Memorandum (which assumptions are believed by the U.S. Borrower
to be reasonable at the time made available to the Lenders and as of the MAPS
Acquisition Date), (ii) subject to the assumptions and qualifications described
in the 2007 Information Memorandum, accurately reflects all adjustments
necessary to give effect to the MAPS Acquisition and the financing thereof and
(iii) presents fairly, in all material respects, the pro forma financial
position of the U.S. Borrower and the Subsidiaries as of December 31, 2007 as if
the MAPS Acquisition and the financing thereof had occurred on such date.

(j) The U.S. Borrower has furnished prior to the Second Amendment Effective Date
to the Agents and to the Lenders in the 2007 Information Memorandum financial
projections of the U.S. Borrower and its Subsidiaries (after giving effect to
the MAPS Acquisition and the related financing thereof) for the four Fiscal
Years ended after the Second Amendment Effective Date (the “Updated 2007
Projections”). The Updated 2007 Projections have been prepared on a basis
consistent with the financial statements referred to in Section 8.04(a) and are
based on good faith estimates and assumptions made by the management of the U.S.
Borrower.”.

55. Section 8.12 of the Credit Agreement is hereby amended by inserting the text
“and the Dutch Borrower” immediately after the text “Canadian Borrower”
appearing in clause (c) of said Section.

56. Section 9.01(c) of the Credit Agreement is hereby amended by (i) deleting
the text “Sections 10.12, 10.13 and 10.14” appearing in said Section and
inserting the text “Sections 10.13 and 10.14 (and the Senior Secured Leverage
Ratio as of the last day of the Fiscal Quarter or Fiscal Year, as the case may
be, then last ended)” in lieu thereof, (ii) inserting the text “Adjusted Excess
Cash Flow and” prior to the first reference to “Excess Cash Flow” appearing in
said Section, (iii) deleting the word “and” appearing after the text “Cash Flow
Payment Period” appearing in said Section and inserting a comma in lieu thereof,
(iv) deleting the text “pursuant to clause (xi)” appearing in said Section and
inserting the text “pursuant to clauses (xi) and (xiii)” in lieu thereof, and
(v) inserting the following new text immediately prior to the semi-colon at the
end of said Section:

“and (iv) setting forth the amounts charged to the Foreign/JV Basket Amount and
the Retained Excess Cash Flow Amount since the Second Amendment Effective Date,
together with, at the election of a Permitted Holder, if such certificate
demonstrates an Event of Default with respect to any covenant under
Section 10.13, a certificate from such Permitted Holder of its notice of its
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 11.02; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of

 

 

-24-

 

--------------------------------------------------------------------------------



Default or the rights, benefits, powers and remedies of the Administrative Agent
and the Lenders under any Credit Document”.

57. Section 9.13 of the Credit Agreement is hereby amended by (i) inserting the
text “(other than the Dutch Borrower)” immediately after the first reference to
the text “Credit Agreement Party” appearing in clause (a) of said Section and
(ii) inserting the text “(other than the Dutch Borrower)” immediately after each
reference to the text “Credit Agreement Party” appearing in clauses (b) and (c)
of said Section.

58. Section 9.14 of the Credit Agreement is hereby amended by deleting the text
“Sections 10.12, 10.13 and 10.14” appearing in said Section and inserting the
text “Sections 10.13 and 10.14” in lieu thereof.

59. Section 9 of the Credit Agreement is hereby further amended by inserting the
following new Sections 9.16 and 9.17 after Section 9.15 appearing in said
Section:

“9.16 Mortgages Amendments in Connection with the Second Amendment. Within 60
days following the MAPS Acquisition Date, the U.S. Borrower shall have
delivered, or caused to be delivered, to the Collateral Agent fully executed
counterparts of amendments, in form and substance satisfactory to the
Administrative Agent, to each of the Mortgages covering a Mortgaged Property
located in the United States or any State thereof, together with evidence that
counterparts of each such amendment have been delivered to the title company
insuring the Lien on such Mortgages for recording in all places to the extent
necessary or desirable, in the judgment of the Collateral Agent, effectively to
maintain a valid and enforceable first priority mortgage lien on such Mortgaged
Properties in favor of the Collateral Agent for the benefit of the Secured
Creditors securing all of the Obligations (including the full principal amount
of all U.S. Borrower Incremental Term Loans incurred on the MAPS Acquisition
Date and all Dutch Borrower Dual Borrower Dual Currency Facility Revolving
Loans); provided that the Administrative Agent may (in its sole discretion)
extend such 60 day period by up to an additional 60 days, so long as the U.S.
Borrower is working diligently in good faith to comply, or cause its
Subsidiaries to comply, with the applicable covenants described above.

9.17 Additional Guaranties and Security in Connection with a Revolver
Re-Allocation. (a) Within 45 days following the Additional Foreign Collateral
Trigger Date, (i) the U.S. Borrower shall have caused each Dutch Holding Company
(unless otherwise agreed by the Administrative Agent in its sole discretion),
the Dutch Borrower and each Wholly-Owned Subsidiary of the Dutch Borrower
organized under the laws of Germany (each, a “German Guarantor”) to (x) execute
and deliver security documents and guaranties in form and substance satisfactory
to the Administrative Agent and covering the Obligations of the Dutch Borrower
under this Agreement and (y) deliver opinions of counsel, in each case from
counsel, and in form and substance, reasonably satisfactory to the
Administrative Agent, together with customary officers’ certificates and other
customary closing deliverables, and (ii) each Credit Agreement Party shall have
entered into such technical amendments

 

 

-25-

 

--------------------------------------------------------------------------------



to this Agreement as may be reasonably requested by the Administrative Agent in
connection with the matters described in this Section 9.17, including, without
limitation, (x) the addition of a covenant requiring after-acquired Subsidiaries
organized under the laws of Germany to execute and deliver guaranties and
security documents covering the Obligations of the Dutch Borrower hereunder in a
manner akin to the requirements applicable to after-acquired Canadian
Subsidiaries pursuant to Section 9.12 and (y) limitations on intercompany
mergers, consolidations, liquidations, loans and asset transfers involving the
German Guarantors on a basis akin to the treatment provided herein for the Dutch
Borrower; provided that the Administrative Agent may (in its sole discretion)
extend the 45-day period following the Additional Foreign Collateral Trigger
Date described above by up to an additional 30 days, so long as the U.S.
Borrower is working diligently in good faith to comply, or cause its
Subsidiaries to comply, with the applicable requirements described above. Each
Lender hereby consents to, and authorizes the Administrative Agent and the
Collateral Agent (on their behalf) to enter into, such amendments to this
Agreement, and such other guaranties and security documents as are described
above in this Section 9.17, and further agrees, at the request of the
Administrative Agent, to execute such amendments to this Agreement that are
consistent with the foregoing agreements.

(b) Notwithstanding the foregoing, at any time on and after the date on which
the Incremental Dual Borrower Dual Currency Facility Revolving Loan Commitments
of all RL Lenders shall have been reduced to zero as a result of one or more
Commitment re-allocations pursuant to Section 2.01(j)(II), the Administrative
Agent and the Collateral Agent shall (at the request and expense of the Dutch
Borrower) promptly release the guaranties and security provided by the Dutch
Borrower and the German Guarantors described in Section 9.17(a).”.

60. Section 10.01(a)(vi) of the Credit Agreement is hereby amended by (i)
inserting the text “(other than the Dutch Borrower)” immediately after the text
“other Credit Party” appearing in subclause (w) of said Section and (ii)
inserting the text “or the Dutch Borrower)” immediately after the text “Canadian
Credit Party” appearing in subclause (z) of said Section.

61. Section 10.01(a)(xiii) of the Credit Agreement is hereby amended by (i)
deleting clause (A) of the first proviso appearing in said Section and inserting
the following new clause (A) in lieu thereof:

“(A) at no time shall the sum of (x) the aggregate principal amount of
Additional Senior Subordinated Notes issued pursuant this Section 10.01(a)(xiii)
and outstanding at such time and (y) the aggregate amount of all Incremental
Term Loan Commitments provided pursuant to Section 2.15 on and after the Second
Amendment Effective Date (exclusive of up to €65,000,000 of Incremental Term
Loan Commitments made available on the MAPS Acquisition Date to finance the MAPS
Acquisition and taking the U.S. Dollar Equivalent of any Incremental Term Loan
Commitments denominated in Canadian Dollars or Euros), exceed
U.S.$300,000,000,”;

 

 

-26-

 

--------------------------------------------------------------------------------



(ii) deleting the text “Sections 10.12 and 10.13” appearing in said Section and
inserting the text “Section 10.13” in lieu thereof and (iii) deleting the text
“2.50 to 1.00” appearing in said definition and inserting the text “3.25:1.00
(or, at any time on or after December 31, 2008, 3.00:1.00)” in lieu thereof.

62. Section 10.01(a) of the Credit Agreement is hereby further amended by
deleting clause (xiv) of said Section in its entirety and inserting the
following new clause (xiv) in lieu thereof:

“(xiv) Permitted Securitizations, provided that the Net Proceeds from each
Permitted Securitization established pursuant to this clause (xiv) which exceeds
the Securitization Threshold Amount shall have been applied to prepay Term Loans
as, and to the extent, required by Section 5.02(d);”.

63. Section 10.01(a)(xv) of the Credit Agreement is hereby amended by deleting
the text “U.S.$40,000,000” appearing in said Section and inserting the text
“U.S.$75,000,000” in lieu thereof.

64. Section 10.01(a)(xviii) of the Credit Agreement is hereby amended by (i)
inserting the text “and the Dutch Borrower” immediately after the text
“Holdings” appearing in said Section, (ii) deleting the text “U.S.$15,000,000”
appearing in said Section and inserting the text “U.S.$50,000,000” in lieu
thereof and (iii) deleting the word “and” at the end of said Section.

65. Section 10.01(a) of the Credit Agreement is hereby further amended by (i)
deleting the period at the end of clause (xix) of said Section and inserting the
text “; and” in lieu thereof and (ii) inserting the following new clause (xx) at
the end of said Section:

“(xx) if the Lindau Mortgage is assumed in connection with the MAPS Acquisition,
Indebtedness secured by the Lindau Mortgage in an aggregate principal amount not
to €10,825,000 at any time outstanding”.

66. Section 10.02(a)(ix) of the Credit Agreement is hereby amended by inserting
the text “(other than the Dutch Borrower)” immediately after the text “another
Credit Party” appearing in said Section.

67. Section 10.02(a)(xii) of the Credit Agreement is hereby amended by inserting
the text “, and, if the Lindau Mortgage is assumed in connection with the MAPS
Acquisition, Liens evidenced by the Lindau Mortgage” immediately prior to the
semi-colon at the end of said Section.

68. Section 10.03(a) of the Credit Agreement is hereby amended by inserting the
text “or the Dutch Borrower” immediately after the text “(other than a Canadian
Credit Party” in each place such text appears in said Section.

69. Section 10.03 of the Credit Agreement is hereby further amended by inserting
the following new clause (e) at the end of said Section:

 

 

-27-

 

--------------------------------------------------------------------------------



“(e) Notwithstanding anything to the contrary contained in Section 10.03(b), no
Dutch Holding Company will (i) engage in any business or activity other than the
ownership of all the outstanding Equity Interests of another Dutch Holding
Company or the Dutch Borrower, as applicable, and activities incidental thereto
or (ii) own or acquire any material assets (other than Equity Interests of
another Dutch Holding Company, the Dutch Borrower and intercompany notes
evidencing intercompany loans permitted by Section 10.01) or incur any
liabilities (other than liabilities under the Credit Documents, intercompany
loans permitted by Section 10.01 and liabilities reasonably incurred in
connection with its maintenance of its existence).”.

70. Section 10.04(d) of the Credit Agreement is hereby amended by (i) inserting
the following new subclause (u) immediately prior to subclause (v) appearing in
said Section:

“(u) the U.S. Borrower may make a cash common equity contribution on the MAPS
Acquisition Date to the Dutch Holding Company identified in clause (i) of the
definition of “Dutch Holding Company” in an aggregate amount of not more than
$120,000,000, the proceeds of which shall be used, directly or indirectly, to
finance the MAPS Acquisition and pay related fees and expenses incurred in
connection therewith,”,

and (ii) inserting the word “Canadian” immediately prior to the second reference
to the text “Credit Party” appearing in subclause (w) of said Section.

71. Section 10.04(e) of the Credit Agreement is hereby amended by (i) inserting
the word “(other than the Dutch Borrower)” immediately after the text “Credit
Party” appearing in subclause (w) of said Section, (ii) deleting subclause (z)
of said Section and inserting the following new subclause (z) in lieu thereof:

“(z) any Foreign Subsidiary of the U.S. Borrower may make intercompany loans to
any Credit Party (other than the Dutch Borrower), any Foreign Subsidiary of the
U.S. Borrower (other than a Canadian Credit Party) may make intercompany loans
to any Credit Party, the Dutch Borrower may make intercompany loans to any other
Foreign Subsidiary of the U.S. Borrower and any Foreign Subsidiary of the U.S.
Borrower that is not a Credit Party may make intercompany loans to any other
Foreign Subsidiary of the U.S. Borrower that is not a Credit Party”,

and (iii) inserting the text “(other than the Dutch Borrower)” immediately after
the text “Credit Party” appearing in clause (I) of the proviso appearing in said
Section.

72. Section 10.04 of the Credit Agreement is hereby further amended by deleting
clause (p) of said Section in its entirety and inserting the following new
clause (p) in lieu thereof:

“(p) Investments by the U.S. Borrower or any of its Subsidiaries (i) in the
Dutch Borrower and Subsidiaries that are not Credit Parties (to the extent not
otherwise permitted under clauses (c), (d) or (e) of this Section 10.04),
(ii) in Permitted Joint Ventures and (iii) in respect of Foreign Permitted
Acquisitions (the purchase price with respect to which shall be calculated as
described in the definition of the term “Permitted Acquisition”), in an amount,
as valued at cost at the time each such Investment is made

 

 

-28-

 

--------------------------------------------------------------------------------



(including all commitments for future Investments), not exceeding the Available
Basket Amount in effect at such time;”.

73. Section 10.04 of the Credit Agreement is hereby further amended by (i)
deleting the word “and” at the end of clause (q) of said Section, (ii) deleting
the period at the end of clause (r) of said Section and inserting the text “;
and” in lieu thereof and (iii) inserting the following new clause (s) at the end
of said Section:

“(s) the MAPS Acquisition may be consummated in accordance with the requirements
of Section 1 of Part A of the Second Amendment.”.

74. Section 10.05(b) of the Credit Agreement is hereby further amended by (i)
inserting the text “and the Dutch Borrower” immediately after the text
“Holdings” appearing in subclauses (w) and (y) of said Section, and (ii)
deleting subclause (z) of said Section in its entirety and inserting the
following new subclause (z) in lieu thereof:

“(z) by any Foreign Subsidiary of the U.S. Borrower (other than a Canadian
Credit Party) to (1) any Credit Party (other than Holdings) or (2) except in the
case of any sale, transfer or disposition by the Dutch Borrower, any other
Foreign Subsidiary of the U.S. Borrower”.

75. Section 10.05(k) of the Credit Agreement is hereby amended by (i) deleting
the text “U.S.$10,000,000” appearing therein and inserting the text
“U.S.$25,000,000” in lieu thereof and (ii) deleting the text “U.S.$25,000,000”
appearing therein and inserting the text “U.S.$50,000,000” in lieu thereof.

76. Section 10.08(b) of the Credit Agreement is hereby amended by deleting
clause (iv) thereof in its entirety and inserting the following new clause (iv)
in lieu thereof:

“(iv) the U.S. Borrower may from time to time repurchase outstanding Senior
Notes and/or Senior Subordinated Notes on the open market for cash, so long as:

(I) (1) no Default or Event of Default then exists or would exist immediately
after giving effect to the respective repurchase, (2) the aggregate amount of
cash used to repurchase Senior Notes and Senior Subordinated Notes (and pay
other amounts owing in connection therewith) pursuant to this clause (iv)(I) on
and after the Second Amendment Effective Date does not exceed $15,000,000, (3)
in the case of any repurchase of outstanding Senior Notes and/or Senior
Subordinated Notes pursuant to this clause (iv)(I), the repurchase shall be made
in a manner and at a price consistent with the prior practices of the U.S.
Borrower with respect to repurchases made after the Closing Date and prior to
the Second Amendment Effective Date, (4) any Senior Notes or Senior Subordinated
Notes so purchased are cancelled promptly following the repurchase thereof, and
(5) on the date of any such repurchase pursuant to this clause (iv)(I) an
Authorized Officer of the U.S. Borrower shall have furnished to the
Administrative Agent a certificate demonstrating compliance with this clause
(iv)(I); or

(II) (1) no Default or Event of Default then exists or would exist immediately
after giving effect to the respective repurchase, (2) after giving effect to the
respective

 

 

-29-

 

--------------------------------------------------------------------------------



repurchase pursuant to this clause (iv)(II) and the incurrence of any Revolving
Loans and Swingline Loans to finance the same, the sum of (x) the Unrestricted
cash and Permitted Investments of the U.S. Borrower and its Subsidiaries plus
(y) the Total Unutilized Revolving Loan Commitment at such time shall equal or
exceed $75,000,000, (3) immediately prior to and after giving effect to any such
repurchase pursuant to this clause (iv)(II) and the incurrence of any
Indebtedness to finance the same, on a Pro Forma Basis, as of the last day of
the most recently ended Fiscal Quarter prior to such repurchase and for which
financial statements are available, the Senior Secured Leverage Ratio shall be
less than 2.00 to 1.00, (4) any Senior Notes or Senior Subordinated Notes so
purchased are cancelled promptly following the repurchase thereof, and (5) on
the date of any such repurchase pursuant to this clause (iv)(II) an Authorized
Officer of the U.S. Borrower shall have furnished to the Administrative Agent a
certificate demonstrating compliance with this clause (iv)(II); or

(III) (1) no Default or Event of Default then exists or would exist immediately
after giving effect to the respective repurchase, (2) the aggregate amount of
cash used to repurchase Senior Notes and Senior Subordinated Notes (and pay
other amounts owing in connection therewith) pursuant to this clause (iv)(III)
does not exceed the Retained Excess Cash Flow Amount at such time, (3) any
Senior Notes or Senior Subordinated Notes so purchased are cancelled promptly
following the repurchase thereof, and (4) on the date of any such repurchase
pursuant to this clause (iv)(III) an Authorized Officer of the U.S. Borrower
shall have furnished to the Administrative Agent a certificate demonstrating
compliance with this clause (iv)(III).”.

77. Section 10.09(b) of the Credit Agreement is hereby amended by (i) inserting
the text “(other than the Dutch Borrower)” after the text “other Credit Parties”
appearing in clause (b)(x) of said Section, (ii) deleting the word “or”
appearing in clause (b) of said Section and inserting a comma in lieu thereof
and (iii) inserting the following text immediately prior to clause (c) of said
Section:

“or (z) the Credit Parties (other than the Dutch Borrower) and the Dutch
Borrower not involving any other Affiliate, so long as the aggregate transaction
value (as determined in good faith by the U.S. Borrower) for all such
transactions described in this clause (z) consummated after the Second Amendment
Effective Date does not exceed $2,000,000”.

78. Section 10.12 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following new Section 10.12 in lieu
thereof :

“10.12 Reserved. [Reserved].”

79. Section 10.13 of the Credit Agreement is hereby amended by deleting it in
its entirety and inserting in lieu thereof the following new text:

“10.13 Senior Secured Leverage Ratio. The U.S. Borrower will not permit the
Senior Secured Leverage Ratio as of the last day of any Fiscal Quarter to exceed
3.25:1.0 (or, at any time on or after December 31, 2008, 3.00:1.00).”.

 

 

-30-

 

--------------------------------------------------------------------------------



80. Section 10.14 of the Credit Agreement is hereby amended by deleting clause
(d) of said Section in its entirety and inserting the following new clause (d)
in lieu thereof:

“(d) In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (a) through (c), Foreign Subsidiaries may make additional Capital
Expenditures as part of a strategic acquisition or strategic development of
assets which, together with Investments made under Section 10.04(p), do not
exceed the Available Basket Amount in effect at such time.”.

81. Section 11 is hereby amended by (i) retitling the heading of such Section
“Events of Default and Remedies”, (ii) inserting the new text “11.01 Events of
Default.” at the beginning of such Section (but after the heading referred to in
preceding clause (i)), (iii) inserting the text “; provided that any Event of
Default under Section 10.13 is subject to cure as contemplated by Section 11.02”
immediately prior to the semi-colon at the end of clause (c) of Section 11.01
(as retitled pursuant to preceding clause (ii)), and (iv) inserting the
following new Section 11.02 at the end of such Section:

“11.02 Equity Cure Right. (a) Notwithstanding anything to the contrary contained
in Section 11.01, in the event of any Event of Default under any covenant set
forth in Section 10.13 and until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to the applicable Fiscal Quarter hereunder, Holdings may engage in a Permitted
Equity Issuance to any of the Permitted Holders and apply the amount of the Net
Proceeds thereof to increase Consolidated EBITDA with respect to such applicable
Fiscal Quarter; provided that such Net Proceeds (i) are actually received by the
U.S. Borrower (including through capital contribution of such Net Proceeds by
Holdings to the U.S. Borrower) no later than ten (10) days after the date on
which financial statements are required to be delivered with respect to such
Fiscal Quarter hereunder and (ii) do not exceed the aggregate amount necessary
to cure such Event of Default under Section 10.13, as applicable, for any
applicable Fiscal Quarter. The parties hereby acknowledge that this
Section 11.02 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 10.13 and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(b) Notwithstanding the provisions of Section 11.02(a), in each period of four
Fiscal Quarters, there shall be at least two (2) consecutive Fiscal Quarters in
which no cure set forth in Section 11.02(a) is made.”.

82. Each of the Credit Agreement and each other Credit Document is hereby
further amended by deleting each occurrence of the text “Section 11” appearing
therein (except as modified in Section 3 of this Second Amendment and the
reference appearing in the title to such Section) and inserting the text
“Section 11.01” in lieu thereof.

83. Section 13.07(a) of the Credit Agreement is hereby amended by (i) inserting
the text “and certain calculations shall take account of the financial condition
and performance of Non-Consolidated Joint Ventures” immediately after the text
“on a Pro Forma Basis” appearing

 

 

-31-

 

--------------------------------------------------------------------------------



in said Section and (ii) deleting the text “Sections 10.12 and 10.13” appearing
in said Section and inserting the text “Section 10.13” in lieu thereof.

84. Section 13.08(a) of the Credit Agreement is hereby amended by (i) deleting
the text “The Canadian Borrower” appearing in said Section and inserting the
text “Each of the Canadian Borrower and the Dutch Borrower” in lieu thereof and
(ii) deleting the text “the Canadian Borrower” appearing in said Section and
inserting the text “each of the Canadian Borrower and the Dutch Borrower” in
lieu thereof.

85. The Credit Agreement is hereby further modified by supplementing Schedule I
to the Credit Agreement (as to the relevant Tranches identified on Schedule I
attached hereto) with the additional information relating to such Tranches as
set forth on Schedule I attached hereto.

86. Exhibit A-1 to the Credit Agreement is hereby amended by deleting same in
its entirety and inserting in lieu thereof a new Exhibit A-1 in the form of
Exhibit A-1 attached hereto.

87. Exhibit A-2 to the Credit Agreement is hereby amended by deleting same in
its entirety and inserting in lieu thereof a new Exhibit A-2 in the form of
Exhibit A-2 attached hereto.

88. Exhibit K to the Credit Agreement is hereby amended by deleting same in its
entirety and inserting in lieu thereof a new Exhibit K in the form of Exhibit K
attached hereto.

89. Exhibit M to the Credit Agreement is hereby amended by deleting same in its
entirety and inserting in lieu thereof a new Exhibit M in the form of Exhibit M
attached hereto.

90. The Credit Agreement is hereby further amended by adding Exhibit B-10,
Exhibit G-1A, Exhibit G-2A, Exhibit H-1A, Exhibit H-2A, Exhibit I-1A, Exhibit
I-2A and Exhibit N-1 thereto in the forms of Exhibit B-10, Exhibit G-1A, Exhibit
G-2A, Exhibit H-1A, Exhibit H-2A, Exhibit I-1A, Exhibit I-2A and Exhibit N-1,
respectively, attached hereto.

B. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Second Amendment, each of
Holdings and each of the Borrowers hereby represents and warrants to each of the
Lenders that:

(i) all of the representations and warranties contained in the Credit Agreement
are true and correct in all material respects on and as of the Second Amendment
Effective Date, both before and after giving effect to this Second Amendment,
with the same effect as though such representations and warranties had been made
on and as of the Second Amendment Effective Date (unless such representations
and warranties relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

(ii) there exists no Default or Event of Default on the Second Amendment
Effective Date, both before and after giving effect to this Second Amendment.

 

 

-32-

 

--------------------------------------------------------------------------------



2. This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

3. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts executed by all the parties hereto shall be lodged with the U.S.
Borrower and the Administrative Agent.

4. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Borrower shall have paid to the Agents and the Lenders all fees, costs
and expenses payable to the Agents and the Lenders to the extent then due
(including, without limitation, legal fees and expenses); and

(ii) Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower, the
Lenders constituting the Required Lenders, the Administrative Agent, the
Collateral Agent, and each Dual Borrower Dual Currency Facility RL Lender
(including each Incremental Dual Borrower Dual Currency Facility RL Lender) (as
each such term is defined in the Credit Agreement as amended hereby) shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip-Daniels (facsimile number 212-354-8113; e-mail address: myip@whitecase.com).

6. The Canadian Borrower hereby covenants and agrees that, so long as the Second
Amendment Effective Date occurs, it shall pay to each Canadian Lender which
executes and delivers to the Administrative Agent (or its designee) a
counterpart hereof by 5:00 P.M. (New York City time) on July 26, 2007, a
non-refundable cash fee (the “Canadian Amendment Fee”) in Dollars in an amount
equal to 12.5 basis points (i.e., 0.125%) on an amount equal to the sum of (i)
the aggregate principal amount of all Tranche A Term Loans of such Lender
outstanding on the Second Amendment Effective Date (immediately before giving
effect thereto) plus (ii) the Multicurrency Facility Revolving Loan Commitment
of such Lender as in effect on the Second Amendment Effective Date (immediately
before giving effect thereto). In addition, the U.S. Borrower hereby covenants
and agrees that, so long as the Second Amendment Effective Date occurs, it shall
pay to each Lender which executes and delivers to the Administrative Agent (or
its designee) a counterpart hereof by 5:00 P.M. (New York City time) on July 26,
2007, a non-refundable cash fee (the “U.S. Amendment Fee” and, together with the
Canadian Amendment Fee, collectively, the “Amendment Fees”) in Dollars in an
amount equal to 12.5 basis points (i.e., 0.125%) on an amount equal to the sum
of (i) the aggregate principal amount of all Term Loans (other than Tranche A
Term Loans) of such Lender outstanding on the Second Amendment Effective Date
(immediately before giving effect thereto) plus (ii) the Dollar Facility
Revolving

 

 

-33-

 

--------------------------------------------------------------------------------



Loan Commitment of such Lender as in effect on the Second Amendment Effective
Date (immediately before giving effect thereto) plus (iii) the U.S. Borrower
Dual Currency Facility Revolving Loan Commitment of such Lender as in effect on
the Second Amendment Effective Date (immediately before giving effect thereto).
The Amendment Fees shall not be subject to counterclaim or set-off, or be
otherwise affected by, any claim or dispute relating to any other matter. The
Amendment Fees shall be paid by the Canadian Borrower and the U.S. Borrower to
the Administrative Agent for distribution to the relevant Lenders not later than
the third Business Day following the Second Amendment Effective Date.

7. From and after the Second Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby on
the Second Amendment Effective Date.

 

 

-34-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the date first above written.

 

 

 

 

COOPER-STANDARD HOLDINGS, INC.
(f/k/a CSA Acquisition Corp.)



 

By:


/s/ Edward A. Hasler

 

 

 

Name: Edward A. Hasler

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

COOPER-STANDARD AUTOMOTIVE INC.



 

By:


/s/ Edward A. Hasler

 

 

 

Name: Edward A. Hasler

 

 

 

Title: President and Chief Operating Officer

 

 

 

COOPER-STANDARD AUTOMOTIVE
CANADA LIMITED



 

By:


/s/Timothy T. Griffith

 

 

 

Name: Timothy T. Griffith

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

STEFFENS BEHEER BV



 

 By:


/s/ Authorized Signatory

 

 

 

Name: Equity Trust Co. NV

 

 

 

Title: Authorized Signatory

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
Individually, as Administrative Agent and as Collateral Agent



 

By:


/s/ Omayra Laucella

 

 

 

Name: Omayra Laucella

 

 

 

Title: Vice President

 

By:


/s/ Susan LeFevre

 

 

 

Name: Susan LeFevre

 

 

 

Title: Director

 

 

 

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger



 

By:


/s/ Eric Seidel

 

 

 

Name: Eric Seidel

 

 

 

Title:

 

By:


/s/ James Paris

 

 

 

Name: James Paris

 

 

 

Title:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender



 

By:


/s/ Omayra Laucella

 

 

 

Name: Omayra Laucella

 

 

 

Title: Vice President

 

By:


/s/ Susan LeFevre

 

 

 

Name: Susan LeFevre

 

 

 

Title: Director

 

--------------------------------------------------------------------------------



      

 

 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,
Individually and as Co-Documentation Agent



 

By:


/s/ Elizabeth Fischer

 

 

 

Name: Elizabeth Fischer

 

 

 

Title: Authorized Signatory

 

 

 

THE BANK OF NOVA SCOTIA,
Individually and as Co-Documentation Agent



 

By:


/s/ J.F. Todd

 

 

 

Name: J.F. Todd

 

 

 

Title: Managing Director





 

 

 

DEUTSCHE BANK AG CANADA BRANCH,
as Lender



 

By:


/s/ Robert A. Johnston

 

 

 

Name: Robert A. Johnston

 

 

 

Title: Vice President

 

By:


/s/ Renate Engel

 

 

 

Name: /s/ Renate Engel

 

 

 

Title: Assistant Vice President

 

 

 

NEWYORK 5995485 (2K)

 

 

 

 

 

--------------------------------------------------------------------------------



 

Saturn CLO, Ltd.
By: AIG Global Investment Corp.,
its Collateral Manager

By: /s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director

 

SunAmerica Life Insurance Company
By: AIG Global Investment Corp.,
its Investment Advisor

By: /s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director

 

Galaxy VI CLO, LTD.
By: AIG Global Investment Corp.,
its Collateral Manager

By: /s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director

 

Galaxy VII CLO, LTD.
By: AIG Global Investment Corp.,
its Collateral Manager

By: /s/ W. Jeffrey Baxter

Name: W. Jeffrey Baxter
Title: Managing Director

 

LANDMARK V CDO Limited
By: Aladdin Capital Management LLC,
as a Lender

By: /s/ James Bragg

Name: James Bragg
Title: Director

 

LANDMARK VI CDO Limited
By: Aladdin Capital Management LLC,
as a Lender

By: /s/ James Bragg

Name: James Bragg
Title: Director

 

LANDMARK VII CDO Limited
By: Aladdin Capital Management LLC,
as a Lender

By: /s/ James Bragg

Name: James Bragg
Title: Director

 

LANDMARK VIII CDO Limited
By: Aladdin Capital Management LLC,
as a Lender

By: /s/ James Bragg

Name: James Bragg
Title: Director

 

NORTHWOODS CAPITAL IV, LIMITED
By: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER

By: /s/ Bruce Martin

Name: BRUCE MARTIN
Title: MANAGING DIRECTOR

 

NORTHWOODS CAPITAL V, LIMITED
By: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER

By: /s/ Bruce Martin

Name: BRUCE MARTIN
Title: MANAGING DIRECTOR

 

NORTHWOODS CAPITAL IV, LIMITED
By: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER

By: /s/ Bruce Martin

Name: BRUCE MARTIN
Title: MANAGING DIRECTOR

 

NORTHWOODS CAPITAL VI, LIMITED
By: ANGELO, GORDON & CO., L.P.,
AS COLLATERAL MANAGER

By: /s/ Bruce Martin

Name: BRUCE MARTIN
Title: MANAGING DIRECTOR

 

SEI Institutional Managed Trust - High Yield Bond Fund

By: /s/ Americo Cascella

Name: Americo Cascella
Title: Vice President

 

SEI Institutional Investment Trust - High Yield Bond Fund

By: /s/ Americo Cascella

Name: Americo Cascella
Title: Vice President

 

SEI Global Master Fund plc - The SEI High Yield fixed Income Fund

By: /s/ Americo Cascella

Name: Americo Cascella
Title: Vice President

 

Ballantyne Funding LLC

By: /s/ Michael Roof

Name: Michael Roof
Title: Vice President

 

THE BANK OF NOVA SCOTIA

By: /s/ J.F. Todd

Name: J.F. Todd
Title: Managing Director

 

BLACK DIAMOND CLO 2005-1 Ltd.
By: Black Diamond CLO 2005-1 Adviser, L.L.C.,
As its Collateral Manager

By: /s/ Stephen H. Deckoff

Name: Stephen H. Deckoff
Title: Managing Principal

 

BLACK DIAMOND CLO 2005-2 Ltd.
By: Black Diamond CLO 2005-2 Adviser, L.L.C.,
As its Collateral Manager

By: /s/ Stephen H. Deckoff

Name: Stephen H. Deckoff
Title: Managing Principal

 

BLACK DIAMOND CLO 2006-1 (CAYMAN), Ltd
By: Black Diamond CLO 2006-1 Adviser, L.L.C.,
As its Collateral Manager

By: /s/ Stephen H. Deckoff

Name: Stephen H. Deckoff
Title: Managing Principal

 

BlackRock Senior Income Series IV
Merrill Lynch global Investment Series: Income Strategies Portfolio

By: /s/ AnnMarie Smith

Name: AnnMarie Smith
Title: Authorized Signatory

 

 

 

--------------------------------------------------------------------------------



 

Loan Funding VI LLC
For itself or as agent for
Corporate Loan Funding VI LLC

By: /s/ Dean T Criares

Name: Dean T Criares
Title: Senior Managing Director

 

Lafayette Square CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Agent

By: /s/ Dean T. Criares

Name: Dean T Criares
Title: Senior Managing Director

 

Union Square CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Agent

By: /s/ Dean T. Criares

Name: Dean T Criares
Title: Senior Managing Director

 

Monument Park CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Agent

By: /s/ Dean T. Criares

Name: Dean T Criares
Title: Senior Managing Director

 

Inwood Park CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Agent

By: /s/ Dean T. Criares

Name: Dean T Criares
Title: Senior Managing Director

 

BNP Paribas

By: /s/ Ola Anderssen

Name: Ola Anderssen
Title: Director

 

By: /s/ Gregg Bonardi

Name: Gregg Bonardi
Title: Director

 

CF Blackburn LLC

By: /s/ Marline Alexander-Thomas

Name: Marline Alexander-Thomas
Title: Vice President

 

CIT Lending Services Corporation

By: /s/ David Manheim

Name: David Manheim
Title: Vice President

 

CONTINENTAL CASUALTY COMPANY

By: /s/ Dennis R. Hemme

Name: Dennis R. Hemme
Title: Senior Vice President
and Treasurer

 

COMERICA BANK

By: /s/ Steven J. McCormack

Name: Steven J. McCormack
Title: Vice President

 

DEUTSCHE BANK AG NEW YORK BRANCH
By: DB Services New Jersey, Inc.

By: /s/ Edward Schaffer

Name: Edward Schaffer
Title: Vice President

 

By: /s/ Deirdre Whorton

Name: Deirdre Whorton
Title: Assistant Vice President

 

ROSEMONT CLO, Ltd.
By: Deerfield Capital Management as its Collateral Manager

By: /s/ Carol Lena Kiel

Name: Carol Lena Kiel
Title: Senior Vice President

 

MARQUETTE PARK CLO, Ltd.
By: Deerfield Capital Management as its Collateral Manager

By: /s/ Carol Lena Kiel

Name: Carol Lena Kiel
Title: Senior Vice President

 

ACCESS INSTITUTIONAL LOAN FUND
By: Deerfield Capital Management as its Portfolio Manager

By: /s/ Carol Lena Kiel

Name: Carol Lena Kiel
Title: Senior Vice President

 

Jay Street Market Value CLO I LTD.
By: Dimaio Ahmad Capital LLC as Manager

By: /s/ Paul Travers

Name: Paul Travers
Title: Managing Director

 

SENIOR DEBT PORTFOLIO
By: Boston Management and Research as Investment Advisor

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE SENIOR INCOME TRUST
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

 

 

--------------------------------------------------------------------------------



 

Eaton Vance CDO VIII, Ltd.
By: Eaton Vance Management As Investment Advisor

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

Eaton Vance CDO IX, Ltd.
By: Eaton Vance Management As Investment Advisor

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

GRAYSON & CO.
By: BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

THE NORINCHUKIN BANK, NEW YORK BRANCH
______ State Street Bank and Trust Company N.A. as Fiduciary Custodian
By: Eaton Vance Management, Attorney-in-fact

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

BIG SKY III SENIOR LOAN TRUST
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE
LIMITED DURATION INCOME FUND
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE
SENIOR FLOATING-RATE TRUST
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE
FLOATING-RATE INCOME TRUST
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND
By: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

Eaton Vance Variable
Leverage Fund Ltd.
By: Eaton Vance Management As Investment Advisor

By: /s/ Michael B. Botthof

Name: Michael B. Botthof
Title: Vice President

 

Export Development Canada

By: /s/ David Charles

Name: David Charles
Title: Asset Manager

 

By: /s/ David Stevenson

Name: David Stevenson
Title: Loan Portfolio Manager

 

Fenway Capital, LLC

By: /s/ Vidrik Frankfather

Name: Vidrik Frankfather
Title: Authorized Signor

 

FRANKLIN CLO IV LIMITED

By: /s/ David Ardini

Name: David Ardini
Title: Vice President

 

FRANKLIN CLO V, LTD

By: /s/ David Ardini

Name: David Ardini
Title: Vice President

 

FRANKLIN TEMPLETON
LIM. DURATION INCOME TRUST

By: /s/ Richard Hsu

Name: Richard Hsu
Title: Vice President

 

FRANKLIN FLOATING RATE
DAILY ACCESS FUND

By: /s/ Richard Hsu

Name: Richard Hsu
Title: Vice President

 

FRANKLIN FLOATING RATE
MASTER SERIES

By: /s/ Richard Hsu

Name: Richard Hsu
Title: Vice President

 

Fraser Sullivan CLO I, Ltd.
By: Fraser Sullivan Investment Management, LLC, as Collateral Manager

By: /s/ Tighe P. Sullivan

Name: Tighe P. Sullivan
Title: Vice President

 

 

 

 



 

 

 

--------------------------------------------------------------------------------



 

Fraser Sullivan CLO II, Ltd.
By: Fraser Sullivan Investment Management, LLC, as Collateral Manager

By: /s/ Tighe P. Sullivan

Name: Tighe P. Sullivan
Title: Vice President

 

FRASER SULLIVAN CREDIT STRATEGIES FUNDING LTD.
By: Fraser Sullivan Investment Management, LLC, as Ramp Up Investment Manager

By: /s/ Tighe P. Sullivan

Name: Tighe P. Sullivan
Title: Vice President

 

GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Pieter Smit

Name: Pieter Smit
Title: Duly Authorized Signatory

 

GE CANADA FINANCE HOLDING COMPANY

By: /s/ Richard Zeni

Name: Richard Zeni
Title: Duly Authorized Signatory

 

GENERAL ELECTRIC CAPITAL CORPORATION, AS ADMINISTRATOR FOR, GE CFS LOAN HOLDING
2006-2 LLC.

By: /s/ Amanda van Heyst

Name: Amanda van Heyst
Title: Duly Authorized Signatory

 

GMAC Commercial Finance LLC

By: /s/ Marline Alexander-Thomas

Name: Marline Alexander-Thomas
Title: Vice President

 

Goldman, Sachs & Co.

By: /s/ Elizabeth Fischer

Name: Elizabeth Fischer
Title: Authorized Signatory

 

Grand Central Asset Trust, HFV Series

By: /s/ Molly Walter

Name: Molly Walter
Title: Attorney-In-Fact

 

IKB Capital Corporation

By: /s/ Grant Werner

Name: Grant Werner
Title: Portfolio Manager

 

KINGSLAND I, LTD.
By: Kingsland capital Management, LLC, as Manager

By: /s/ Vincent Suno

Name: Vincent Suno
Title: Authorized Officer Kingsland
Capital Management, LLC as
Manager

 

KINGSLAND II, LTD.
By: Kingsland capital Management, LLC, as Manager

By: /s/ Vincent Suno

Name: Vincent Suno
Title: Authorized Officer Kingsland
Capital Management, LLC as
Manager

 

KINGSLAND III, LTD.
By: Kingsland capital Management, LLC, as Manager

By: /s/ Vincent Suno

Name: Vincent Suno
Title: Authorized Officer Kingsland
Capital Management, LLC as
Manager

 

LaSalle Bank Midwest N.A.

By: /s/ Annette Gordon

Name: Annette Gordon
Title: First Vice President

 

LEHMAN COMMERCIAL PAPER INC.

By: /s/ Diane Albanese

Name: Diane Albanese
Title: Authorized Signatory

 

METROPOLITAN WEST HIGH YIELD BOND FUND

By: /s/ Joseph Hattesohl

Name: Joseph Hattesohl
Title: CFO

 

MFS Floating Rate Income Fund

By: /s/ Philip Robbins

Name: Philip Robbins
Title: Vice President

 

Munfield Trading LLC

By: /s/ Tara E. Kenny

Name: Tara E. Kenny
Title: Assistant Vice President

 

National City Bank

By: /s/ Tom Gurbach

Name: Tom Gurbach
Title: Vice President

 

NATIONAL CITY BANK, CANADA BRANCH

By: /s/ Kenneth G. Argue

Name: Kenneth G. Argue
Title: Vice President, Operations
National City Bank, Canada
Branch

 

NORTH FORK BUSINESS CAPITAL CORP.

By: /s/ Ron Walker

Name: Ron Walker
Title: Vice President

 

Addison CDO, Limited
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

 

 

 



 

 

 

--------------------------------------------------------------------------------



 

Fairway Loan Funding Company
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

Loan Funding III LLC
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

Mayport CLO Ltd.
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

PIMCO Floating Income Fund
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

PIMCO Floating Rate Income Fund
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

PIMCO Floating Rate Strategy Fund
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

Southport CLO, Limited
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

Waveland - INGOTS, LTD.
By: Pacific Investment Management Company LLC, as its Investment Advisor

By: /s/ Arthur Y.D. Ong

Name: Arthur Y.D. Ong
Title: Senior Vice President

 

Putnam Floating Rate Income Fund

By: /s/ Beth Mazor

Name: Beth Mazor
Title: V.P.

 

Putnam Master Intermediate Income Trust

By: /s/ Beth Mazor

Name: Beth Mazor
Title: V.P.

 

Putnam Premier Income Trust

By: /s/ Beth Mazor

Name: Beth Mazor
Title: V.P.

 

Prospero CLO I, B.V.

By: /s/ John Randolph Watkins

Name: John Randolph Watkins
Title: Executive Director

 

Veritas CLO I, Ltd.

By: /s/ John Randolph Watkins

Name: John Randolph Watkins
Title: Executive Director

 

Veritas CLO II, Ltd.

By: /s/ John Randolph Watkins

Name: John Randolph Watkins
Title: Executive Director

 

Ameriprise Certificate Company
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Yvonne E. Stevens

Name: Yvonne E. Stevens
Title: Senior Managing Director

 

RiverSource Life Insurance Company
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Yvonne E. Stevens

Name: Yvonne E. Stevens
Title: Senior Managing Director

 

Centurion CDO I, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO VI, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO VII, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO 8, Limited
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO 9, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

 

 

 



 

 

 

--------------------------------------------------------------------------------



 

Centurion CDO 10, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO XI, Limited
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

Centurion CDO 15, Limited
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

RiverSource Bond Series, Inc. - RiverSource Floating Rate Fund

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Assistant Vice President

 

Sequils-Centurion CDO V, Ltd.
By: RiverSource Investments, LLC as Collateral Manager

By: /s/ Robin C. Stancil

Name: Robin C. Stancil
Title: Director of Operations

 

VITESSE CLO LTD.
By: TCW Advisors as its Portfolio Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

Trimaran CLO IV Ltd.
By: Trimaran Advisors, L.L.C.

By: /s/ David M. Millison

Name: David M. Millison
Title: Managing Director

 

CELEBRITY CLO LIMITED
By: TCW Advisors, Inc., as Agent

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

FIRST 2004-I CLO, LTD.
By: TCW Advisors, Inc., its Collateral Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

FIRST 2004-II CLO, LTD.
By: TCW Advisors, Inc., its Collateral Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

LOAN FUNDING I LLC, for itself or as agent for Corporate Funding I LLC
By: TCW Advisors, Inc., as Portfolio Manage of LOAN FUNDING I LLC

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

MAC CAPITAL, LTD
By: TCW Advisors, Inc., as its Interim Portfolio Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

MOMENTUM CAPITAL FUND, LTD.
By: TCW Advisors, Inc., as its Interim Collateral Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

PARK AVENUE LOAN TRUST
By: TCW Advisors, Inc., as Agent

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

TCW SELECT LOAN FUND, LIMITED
By: TCW Advisors, Inc., as its Colateral Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

 

 

 



 

 

 

--------------------------------------------------------------------------------



 

TCW Senior Secured Floating Rate Loan Fund, L.P.
By: TCW Advisors, Inc., as its Investment Advisor

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

TCW Senior Secured Loan Fund
By: TCW Advisors, Inc., as its Investment Advisor

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

VELOCITY CLO, LTD.
By: TCW Advisors, Inc., its Collateral Manager

By: /s/ Julia K. Haramis

Name: Julia K. Haramis
Title: Vice President

 

By: /s/ Vikas Mavinkurve

Name: Vikas Mavinkurve
Title: Senior Vice President

 

UBS LOAN FINANCE LLC

By: /s/ Mary E. Evans

Name: Mary E. Evans
Title: Associate Director

 

By: /s/ David B. Julie

Name: Mary E. Evans
Title: Associate Director

 

UBS AG, Stamford Branch

By: /s/ Douglas Gervohac

Name: Douglas Gervohac
Title: Director
Banking Products Services, US

 

By: /s/ Benjamin Edwards

Name: Benjamin Edwards
Title: Associate Director
Banking Products Services, US

 

Wells Fargo Bank, N.A.

By: /s/ Derek A. Flowers

Name: Derek A. Flowers
Title: Senior Vice President

 

The Foothill Group, Inc.

By: /s/ Scott P. Quigley

Name: Scott P. Quigley
Title: Vice President

 

Foothill CLO I, Ltd.

By: The Foothill Group, Inc.,
as attorney-in-fact

By: /s/ Scott P. Quigley

Name: Scott P. Quigley
Title: Vice President

 

Yorkville CBNA Loan Funding LLC, for itself or as agent for Yorkville CFPI Loan
Funding LLC

By: /s/ Pam Gwin

Name: Pam Gwin
Title: Attorney-in-fact

 

 

 



 

--------------------------------------------------------------------------------



SCHEDULE I

 

LIST OF LENDERS AND COMMITMENTS


 

       

Lender

Dollar
Facility
Revolving Loan
Commitment

Dual Borrower Dual Currency
Facility
Revolving Loan
Commitment

Incremental Dual Borrower Dual Currency
Facility
Revolving Loan
Commitment

Deutsche Bank Trust Company Americas

 

U.S.$100,000,000

 

 

Deutsche Bank AG, Canada Branch

 

 

 

 

[Names of Lenders]              

TOTAL

U.S.$75,000,000.00 1 U.S.$25,000,000.00 2 U.S.$10,000,000.00    

 



______________

1

Pursuant to Section 2.01(j) of the Credit Agreement, will be decreased on Second
Amendment Effective Date by the aggregate amount of all Incremental Dual
Borrower Dual Currency Facility Revolving Loan Commitments made available on
such date.

 

2

Pursuant to Section 2.01(j) of the Credit Agreement, will be increased on Second
Amendment Effective Date by the aggregate amount of all Incremental Dual
Borrower Dual Currency Facility Revolving Loan Commitments made available on
such date.

 

 

--------------------------------------------------------------------------------